 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 1 of 54 Page ID #:1014



 1 Robert S. Freund (SBN 287566)
 2 ROBERT FREUND LAW
   10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
 4 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
 5
 6 Attorneys for Defendant,
   TSC Acquisition Corporation
 7
 8
 9                             UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
11
12    TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
      CASUALTY COMPANY OF
13                                        DECLARATION OF NATHAN
      AMERICA,
14                                        JOHNSON IN SUPPORT OF
                  Plaintiff,              DEFENDANT TSC ACQUISITION
15                                        CORPORATION’S OPPOSITION TO
      v.                                  PLAINTIFF’S MOTION FOR
16
                                          SUMMARY JUDGMENT OR, IN THE
17    TSC ACQUISITION CORP.,
                                          ALTERNATIVE, PARTIAL
18                Defendant.              SUMMARY JUDGMENT
19                                        DATE:       May 18, 2020
                                          TIME:       1:30 p.m.
20                                        CTRM:       9A
21
22                                        [Concurrently filed with Opposition,
                                          Separate Statement of Genuine Issues;
23
                                          Evidentiary Objections; Declarations of
24                                        David Wilder and Robert S. Freund]
25                                        Judge:      Hon. Percy Anderson
26
27                                        Action Filed:     May 3, 2019
                                          Trial Date:       July 21, 2020
28


           JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 2 of 54 Page ID #:1015



 1                       DECLARATION OF NATHAN JOHNSON
 2        I, Nathan Johnson, declare under penalty of perjury under the laws of the United
 3 States and the State of California as follows:
 4        1.     At all relevant times, I served and currently serve as the co-Chief
 5 Executive Officer of TSC Acquisition Corp. (“Company”). In this capacity, I oversee
 6 all aspects of TSC’s operations, including the LifeLine program, along with my brother,
 7 co-CEO Matthew Johnson. I am familiar with the matters set forth in Travelers’
 8 Complaint and TSC’s efforts to secure workers compensation policies, the various
 9 audits, and issues relating to the same. I am familiar with and had access to the workers
10 compensation insurance policies issued to TSC Acquisitions Corp. (“TSC”) in 2014 and
11 2015, the terms and conditions contained therein, and claims filed thereunder. I hold an
12 M.B.A. from the Wharton School of Business, an M.A. in International Studies from the
13 Lauder Institute at the University of Pennsylvania and received my B.A. from Bucknell
14 University. I have over 25 years of telecommunications industry and turnaround
15 operational experience.
16              TSC Provides LifeLine Services to Low-Income Californians
17        2.     TSC is located in Los Angeles and does not have any other offices in
18 California or the United States. TSC has been in Los Angeles since 2006, and at the
19 same address until 2014, when it moved to downtown Los Angeles. Attached hereto as
20 Exhibit F is a true and correct copy of TSC’s statement of information designating the
21 TSC office location in Los Angeles, California.
22        3.     TSC is a service provider of the California and federal LifeLine programs,
23 providing subsidized wireless phone service for lower-income Californians. TSC
24 purchases access to transmission services from wireless carriers and distributes this
25 access to qualified participants of the LifeLine program. TSC is then reimbursed for this
26 access by the government with funds raised through state and federal taxation, which
27 are specifically designated for the LifeLine program. As such, all of TSC’s income is
28 derived from both state (California) and federal taxes.

                                                 1
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 3 of 54 Page ID #:1016



 1        4.     TSC does not collect any money from its customers and has no internal
 2 mechanism in which to collect (and no such mechanism is required by the LifeLine
 3 program). In other words, TSC’s LifeLine customers receive free monthly service, free
 4 airtime each month, and a free handset. TSC does not conduct any sales transactions of
 5 any kind and never collected a single penny from any of the thousands of participants
 6 TSC qualifies for this vital public service at any point in the LifeLine program cycle.
 7        5.     Further, LifeLine service is not a “prepaid” service. So, unlike prepaid
 8 services, LifeLine customers do not pay in advance for their monthly allotment of
 9 LifeLine-supported service either (typically, 250 minutes per month). Simply put, TSC
10 LifeLine customers never pay for any part of the entire monthly LifeLine benefit. As
11 such, there is no collection of any amount from the customer, and no bill is rendered to
12 the customer for LifeLine service. Attached hereto as Exhibit G is a true and correct
13 copy of General Order 153 issued by the California Public Utilities Commission
14 establishing California Lifeline – wireless program), available at
15 https://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Utilities_and_I
16 ndustries/Communications_-
17 _Telecommunications_and_Broadband/Consumer_Programs/California_LifeLine_Prog
18 ram/154648[1].pdf.
19        6.     At present, TSC has multiple “satellite offices” that serve as a point of
20 contact for low-income Californians to register and qualify for the program, and then
21 get a phone number and telephone. Again, no sales transactions are conducted at any of
22 these locations. All employees at these locations serve as customer service
23 representatives of the LifeLine program and not sales agents. Therefore, it cannot be
24 said that TSC has any retail or outside sales employees and any such classification
25 would be incorrect.
26                           The Travelers 2014 and 2015 Policies
27        7.     I have overseen every stage of the insurance acquisition process and
28 engaged in dozens of insurance audits. TSC is owned 100% by me and my brother, co-

                                                 2
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 4 of 54 Page ID #:1017



 1 CEO Matthew Johnson.
 2         8.    In 2013, TSC had acquired both Sage Telecom, Inc. (“Sage”) and
 3 TruConnect Mobile LLC (“TruConnect Mobile”) out of Dallas, Texas (collectively,
 4 Sage and TruConnect Mobile are referred to herein as “Sage”). These companies were
 5 acquired by my brother and me because of various assets we wanted to roll up into our
 6 California operating entity, Telscape Communications, Inc., which would later become
 7 TruConnect Communications, Inc. The Sage companies were wholly owned
 8 subsidiaries of TSC. As such, Sage did not have any visibility, access, knowledge or
 9 comprehension of how TSC was managing the financials related to the merger of these
10 various entities or the consolidated books of TSC. To illustrate my lack of trust in the
11 Sage executives, TSC later sued the founding team derivatively at Sage for fraud,
12 financial malfeasance and gross negligence, among other claims.
13         9.    In other words, my brother and I were effectively the chief financial
14 officers of the enterprise from 2012 to 2015 because we were intimately involved in
15 every aspect of the companies at that time.
16       10. During that time, I caused TSC to acquire two workers compensation
17 insurance policies from Travelers to TSC. The first policy, Policy No. HJUB-4F12803-
18 3-14, had an effective period of December 31, 2014 to December 31, 2015 (the “2014
19 Policy”).
20       11.     The second policy, Policy No. HJUB-7114P39-6-15, had an effective
21 period of December 31, 2015 to December 31, 2016 (the “2015 Policy”).
22       12. The initial policy premium for the 2014 Policy was $69,256, and the initial
23 policy premium for the 2015 Policy was $49,060. Despite my repeated inquiries, even
24 throughout the course of this litigation, Travelers never provided an explanation beyond
25 say-so conclusions for why the audited premiums increased from 2014 to 2015.
26       13. It was not until I reviewed the Declaration of Nerissa Soufi in support of
27 Travelers’ motion for summary judgment that I learned that Travelers used purported
28 payouts of over $5,000,000 as the basis for the experience modifier, resulting in

                                                 3
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 5 of 54 Page ID #:1018



 1 Travelers incorrectly doubling the 2014 Policy premium.
 2                                   The 2014 Policy Audit
 3        14.    In 2016, the vast majority of the Sage offices were purged, and only a few
 4 employees remained after the liquidation. At the time, the TSC offices would assign
 5 various duties to the team remaining in Dallas, Texas. I received and reviewed an email
 6 from Sage financial consultant Christian Gonzales informing me that Travelers was
 7 seeking to sit down and conduct an audit of the 2014 Policy.
 8        15.    I was not aware of any specific meeting that took place in Dallas until July
 9 7, 2016, when we received the notice of audit adjustment sent to TSC’s offices. It was
10 not until receiving that notice that I learned that Mr. Kalinowsky had visited Dallas and
11 met with two of the remaining Sage employees – excluding Christian Gonzales, who
12 was out on bereavement leave at the time. Attached hereto as Exhibit H is a true and
13 correct copy of Mr. Gonzales’s paystubs around the period during which Mr.
14 Kalinowski claims to have met with Mr. Gonzales, showing that Mr. Gonzales was on
15 leave for bereavement and took paid time off.
16        16. The fact that Travelers met with Sage officials concerned me greatly for
17 reasons I mentioned above in paragraph 8 – i.e., that nobody at Sage had the
18 consolidated books with the correctly accounted end-of-the-year payroll that would
19 serve as part of the financial audit. I was worried, in part, that Sage provided inflated
20 numbers based on an employee base that no longer existed, and did not have any idea of
21 what the California LifeLine program was and how it worked, and that would result in
22 an audit that increased the overall premium. I was concerned that Sage executives
23 would believe that the LifeLine wireless program TSC provides in California is the
24 same as the landline services being offered by Sage in Texas. Therefore, I was
25 concerned that Sage officials may mistakenly believe the transactions and subsidization
26 happened the same way in both states (i.e., as between lifeline landline in Texas versus
27 lifeline wireless in California).
28        17. My concerns proved to be warranted. In reviewing the July 7, 2016 audit
                                                 4
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 6 of 54 Page ID #:1019



 1 notice, I discovered some immediate issues. First, Travelers reclassified employees
 2 from clerical to retail or outside sales. As mentioned previously, TSC does not sell any
 3 products or services and does not conduct any sales transactions with Lifeline
 4 participants. As such, the original clerical employee designation still applied. Second,
 5 some unrelated reclassifications were also incorrect. Third, the fact that the audit
 6 resulted in an increase of the premium, when we eliminated half the work force in
 7 Dallas, Texas did not make sense to me. The number naturally should have gone down
 8 – leading me to believe whatever financial information that Sage provided Travelers
 9 was incorrect and resulted in a flawed audit.
10         18.   On or about August 24, 2016, I met with the TSC financial team to discuss
11 the audit. At the time, I understood that everyone at TSC was caught off-guard by the
12 adjustment notice, and my finance team informed me that the Sage office provided
13 underlying documents and was handling the audit. I agreed with my finance team that
14 any reclassifications were incorrect and that the payroll calculations seemed improperly
15 high. As such, I personally instructed my then general counsel, Nathaniel Law, to
16 challenge the 2014 audit for the reasons set forth above. Specifically, I requested that he
17 obtain all the “homework” that Travelers conducted in its audit so I could review with
18 the TSC financial team that my brother and I managed.
19         19.   On September 13, 2016, at my request, Nathaniel Law disputed the 2014
20 audit with Travelers. Attached hereto as Exhibit I is a true and correct copy of the
21 September 13, 2016-November 28, 2016 email exchange between Nathaniel Law and
22 Travelers’ Dispute Resolution Specialist.
23       20. I did not, and never have, agreed to pay the 2014 Policy audit and have
24 made sure all of my employees disputed the same at every opportunity. My review of
25 the email records in connection with this litigation refreshed my recollection regarding
26 the numerous times TSC disputed the 2014 Policy audit in writing to Travelers. Indeed,
27 even the revised billing summaries sent to us from Travelers after the revised 2014
28 Policy audit took place would incorrectly state what the purported “balance” was on the

                                                   5
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 7 of 54 Page ID #:1020



 1 account (e.g., Travelers would conflate the $53,353 number with the $61,837 number in
 2 its communications to the TSC financial team).
 3         21.   In October 2016, I was asked by TSC’s controller, Wendy Mendoza, if a
 4 payment should be made against to either of the 2014 or 2015 Policies. At this time, we
 5 were arguing vehemently with Travelers, and both sides were threatening “next steps” if
 6 a resolution wasn’t reached. As such, I agreed that it would be a sign of good faith to
 7 make some payment towards the purported balance to keep the lines of dialogue open. I
 8 figured that, at worst, Travelers would finally show us their homework, TSC could
 9 advise on how the reclassifications were wrong and provide the accurate payroll
10 information, then conceivably this money would come back or serve as a credit on a
11 later policy premium. As such, I approved payments from time to time – but it was in no
12 way intended to reflect TSC’s acquiescence or some waiver of objections regarding the
13 revised 2014 Policy audit. Indeed, as set forth in Exhibit C of Gauntlett’s Declaration,
14 which is an email exchange between Travelers and Mr. Wilder, in which Travelers
15 sends a demand for payment on both outstanding policies, it appears it was Travelers
16 that applied those funds to the 2014 Policy and not TSC.
17                                      2015 Policy Audit
18         22.   On October 2017, TSC received notice of the 2015 Policy audit. It
19 appeared that Travelers was once again communicating with Sage employees and not
20 TSC employees – and this time to terminated employees. As such, as set forth in
21 Exhibit B of Mr. Wilder’s Declaration, it took almost a year for the email from
22 Travelers regarding the 2015 Policy audit to work its way to TSC.
23         23.   When I reviewed the 2015 Policy, as with the 2014 Policy, the numbers
24 were completely incorrect. Employees were misclassified as retail sales and outside
25 sales, moved to other nonsensical classifications, and executive salaries appeared to be
26 added to the TSC books when they should have been capped or eliminated altogether.
27 As such, I demanded my interim-Chief Financial Officer, David Wilder, to immediately
28 challenge the 2015 Policy audit, and even re-initiate the 2014 Policy audit to the extent

                                                 6
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
 Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 8 of 54 Page ID #:1021



 1 that matter was still outstanding.
 2        24.    The standing order from me to the entire TSC staff at this time was that
 3 both the audits were being disputed, that no more money should be paid towards either
 4 adjusted premiums, because TSC had already paid more than the equivalent of both
 5 original Policy premiums. I instructed Mr. Wilder and the rest of the team to
 6 aggressively dispute the results and file a legal action if necessary. As such, Mr. Wilder
 7 started his campaign to dispute the audits (with Travelers directly and its collection
 8 agents) detailed in his declaration filed concurrently herewith. Mr. Wilder would keep
 9 up to date with the audit disputes from time-to-time via in-person meetings, emails or
10 telephone calls.
11
12        I declare under penalty of perjury of the laws of the United States and the State of
13 California that the foregoing is true and correct. Executed on this 27th day of April, 2020
14 at Los Angeles, California.
15
16
17                                          /s/ Nathan Johnson
                                               Nathan Johnson
18
19
20
21
22
23
24
25
26
27
28

                                                 7
         JOHNSON DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 9 of 54 Page ID #:1022




                         EXHIBIT F
        Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 10 of 54 Page ID #:1023

                                                                                                           F
                               State of California
                                   Secretary of State
                               Statement of Information                                                                          EV97179
                                       (Foreign Corporation)
                            FEES (Filing and Disclosure): $25.00.                                                                  FILED
                         If this is an amendment, see instructions.                                                In the office of the Secretary of State
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                          of the State of California
1. CORPORATE NAME
                                                                                                                                JAN-07 2014
     TSC ACQUISITION CORPORATION




2. CALIFORNIA CORPORATE NUMBER
                                                                    C2875482                                                This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 13.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                  CITY                             STATE       ZIP CODE
1100 GLENDON AVE. SUITE 905, LOS ANGELES, CA 90024
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                             CITY                             STATE       ZIP CODE
1100 GLENDON AVE. SUITE 905, LOS ANGELES, CA 90024
6.    MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                                  CITY                             STATE       ZIP CODE



6.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS



Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                              CITY                             STATE       ZIP CODE
 NATHAN JOHNSON              1100 GLENDON AVE. SUITE 905, LOS ANGELES, CA 90024
8.    SECRETARY                                ADDRESS                                              CITY                             STATE       ZIP CODE
MATTHEW JOHNSON                  1100 GLENDON AVE. SUITE 950, LOS ANGELES, CA 90024
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                              CITY                             STATE       ZIP CODE
MATTHEW JOHNSON                1100 GLENDON AVE. SUITE 950, LOS ANGELES, CA 90024
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]

 NATHAN JOHNSON
11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                              STATE       ZIP CODE

1100 GLENDON AVE. SUITE 950, LOS ANGELES, CA 90024

Type of Business
12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
INVESTMENTS
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

 01/07/2014            NATHAN JOHNSON                                             CEO
      DATE               TYPE/PRINT NAME OF PERSON COMPLETING FORM                          TITLE                                 SIGNATURE
SI-350 (REV 01/2013)                                                                                                         APPROVED BY SECRETARY OF STATE
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 11 of 54 Page ID #:1024




                         EXHIBIT G
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 12 of 54 Page ID #:1025



                                         GENERAL ORDER 153

                       Public Utilities Commission of the State of California
                         PROCEDURES FOR ADMINISTRATION OF
                     THE MOORE UNIVERSAL TELEPHONE SERVICE ACT
                            (CALIFORNIA LIFELINE PROGRAM)
                                         GENERAL ORDER


1. GENERAL
     1.1   Intent – The purpose of this General Order is to implement the Moore Universal Telephone
           Service Act [AB 1348, Ch. 1143, Stats. 1983, California Public Utilities Code §871 et seq.].
           The Act is intended to provide low-income households with access to affordable basic
           residential telephone service.
     1.2   Applicability – This General Order is applicable to all California LifeLine Service Providers
           operating in California and to residential customers eligible for California LifeLine furnished
           pursuant to the Moore Universal Telephone Service Act.
     1.3 Participation in California LifeLine by Non-Traditional Providers (wireless, VoIP, etc.) is
         optional. However, any Non-Traditional Provider that offers LifeLine (either California
         LifeLine or federal-only Lifeline) in California must comply with the rules established in this
         General Order.


2. DEFINITIONS
     2.1   “Anniversary Date” –The Anniversary Date falls on the one-year anniversary of the LifeLine
           subscriber’s Application Date and annually thereafter.
     2.2   “Annual LifeLine Notice” – The written notice that each California LifeLine Service Provider
           annually sends to all of its residential customers regarding the availability, terms, and
           conditions of California LifeLine.
     2.3 “Applicant” – A new or existing voice service customer who has requested California LifeLine
         and is undergoing the Application Process.
     2.4   “Application Date” – The date a new or existing customer calls his/her California LifeLine
           Service Provider and requests LifeLine service. The “Application Date” serves as the starting
           point for LifeLine discount back-credits once the California LifeLine Administrator determines
           eligibility and notifies the applicant’s California LifeLine Service Provider.
     2.5   “Application Form” – The document sent by the California LifeLine Administrator to
           applicants that they must fill out (either on paper or online) and return to the California
           LifeLine Administrator to be considered for California LifeLine eligibility.
     2.6 “Application Process” – A process that an applicant must undergo when applying to enroll in
         California LifeLine.
     2.7   “Basic Residential Telephone Service”, "Basic Service", or "Service" – A class of local
           telephone service, whose use is for domestic rather than business purposes, furnished to a


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -2-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 13 of 54 Page ID #:1026



           customer at the customer’s residence.
     2.8   “Business Day” – Official business day of the State of California.
     2.9   “California High Cost Fund B (CHCF-B)” – A fund established by the Commission in D. 96-
           10-066 for the purpose of subsidizing residential telephone service provided by Carriers of
           Last Resort (COLRs) in designated high-cost areas of the State.
     2.10 “California LifeLine Administrator” – A third-party administrator designated by the
          Commission to qualify applicants and verify the continued eligibility of subscribers.
     2.11 “California LifeLine Program” – A California public purpose program, which is sometimes
          referred to as “California LifeLine” or “LifeLine.” California LifeLine is a class of local
          discounted Basic Residential Telephone Service designed to meet the minimum
          communication needs of low-income residential customers. California LifeLine includes all of
          the service elements set forth in Appendix A of this General Order. California LifeLine is
          funded by a surcharge on all end users of intrastate telecommunications services for discounted
          services to eligible customers and reimburses California LifeLine Service Providers that
          participate in the program, as set forth in this General Order.
     2.12 “California LifeLine Service Provider” – A telecommunications carrier (or Non-Traditional
          Provider such as a wireless provider) that offers Basic Residential Telephone Service and that
          offers California LifeLine service as defined by this General Order.
     2.13 “Carrier” – Any provider of end-user intrastate telecommunications services such as local
          exchange carriers, competitive local carriers, interexchange carriers, commercial mobile radio
          service carriers, and paging companies.
     2.14 “Carrier of Last Resort (COLR)” – A carrier that is required by D. 96-10-066 to provide
          telephone service, upon request, to all residential and business customers within a designated
          geographic area. A COLR may be designated as such pursuant to D. 96-10-066, Appendix B,
          Rule 6.D.1, or voluntarily acquire such status pursuant to D. 96-10-066, Appendix B, Rule
          6.D.4.
     2.15 “Commission” – The California Public Utilities Commission.
     2.16 “Communications Division (CD)” – An division within the Commission that is responsible for
          carrying out those duties and responsibilities related to California LifeLine that is set forth in
          this General Order.
     2.17 “Customer” – An individual that is responsible for ordering, paying for, and making decisions
          regarding services purchased from a carrier or other service provider in California.
     2. 18 “Deadline Date” – The date printed on the customer’s Application or Renewal Form, by which
           the form and any supporting information must be received by the California LifeLine
           Administrator to avoid having the form rejected.
     2.19 “Deaf and Disabled Telecommunications Program (DDTP)” – A public purpose program
          established pursuant to California Public Utilities Code §2881 et seq., to provide persons who
          are deaf, hard of hearing, or disabled with free telecommunications equipment and services for
          the purpose of enabling such customers to communicate over the public telephone network.
     2.20 “Decision Date” – The date upon which the California LifeLine Administrator notifies
          California LifeLine Service Providers of its decision regarding an applicant’s eligibility. For

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -3-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 14 of 54 Page ID #:1027



          applicants, the Decision Date will be 1 day after the eligibility determination. For Renewal
          subscribers, the Decision Date will be 1 day before the subscriber’s Anniversary Date.
     2.21 “Denial Date” – During the Application and Renewal Processes, the date upon which the
          California LifeLine Administrator determines applicants or subscribers to be ineligible.
     2.22 “Deposit” – Money charged to a customer as security to the serving carrier in order to establish
          or re-establish service as required by the carrier’s applicable terms of service.
     2.23 “Disabled Person” – A person who is qualified to obtain free telecommunications equipment
          and services through the DDTP pursuant to California Public Utilities Code §2881 et seq.
     2.24 “Eligible Telecommunications Carrier (ETC)” – A common carrier designated by a state
          commission pursuant to Subpart C of Title 47 of the Code of Federal Regulation (47 C.F.R.)
          §54.201. An ETC is required to provide to qualified low-income customers, the services
          described in Subpart E of 47 C.F.R. §54.201, and to comply with additional conditions
          imposed by the Commission as part of the ETC approval process. The ETC is eligible to
          receive the federal financial support for the provision of such services.
     2.25 “End-User Common Line (EUCL) Charge” – The Federal Communications Commission
          (FCC) mandated monthly charge assessed directly on end-users of telecommunications
          services to recover portion of a carrier’s interstate-allocated cost of the access line, as defined
          by the FCC, between the carrier’s central office and the end-user’s premises. Also known as
          the Subscriber Line Charge (SLC).
     2.26 Extended Area Service (EAS)” – An exchange service available to customers in a particular
          exchange or district area for communication throughout that exchange and other designated
          areas in accordance with the provisions of a carrier’s exchange tariffs.
     2.27 “Flat-Rate Service” – Local telephone service satisfying the requirements of Basic Residential
          Telephone Service for unlimited local calls without additional charges at a fixed monthly rate.
     2.28 “Gross Revenues” – All revenues billed by a telecommunications carrier to end users for the
          provision of Intrastate Telecommunications Services, excluding all federal, state, and local
          taxes and all accounts that have been found to be worthless and written off for income tax
          purposes or, if the telecommunications carrier is not required to file income tax returns, written
          off in accordance with generally accepted accounting principles.
     2.29 “Household” – Any individual or group of individuals who are living together as one economic
          unit in the same residence.
     2.30 “Income-Based Criterion” – A means of determining eligibility for California LifeLine based
          on the number of members in the applicant's household and corresponding income limit
          established by the Commission for enrolling in California LifeLine.
     2.31 “Incremental Costs” – Incremental Costs are defined as those costs that (i) are directly
          attributable to the California LifeLine program, (ii) would not be incurred in the absence of the
          California LifeLine program, and (iii) are not recovered elsewhere by the California LifeLine
          Service Provider.
     2.32 “Incumbent Local Exchange Carrier (ILEC)” – The definition of ILEC is set forth in Section
          251(h) of the Telecommunications Act of 1996. ILECs are each required to serve as a COLR,
          pursuant to D. 96-10-066, Appendix B, Rule 6.D.1.

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -4-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 15 of 54 Page ID #:1028



     2.33 “Intrastate Telecommunication Service” – Any telecommunications service that originates and
          terminates within the boundaries of the State of California.
     2.34 “LifeLine Line” – A single subsidized telephone connection provided by a California LifeLine
          Service Provider under the California LifeLine Program to a qualifying household.
     2.35 “Measured-Rate Service" – Local telephone service satisfying the requirements of Basic
          Residential Telephone Service for which there is a usage-based charge for some or all local
          calls.
     2.36 “Medical Certificate” – A certificate signed by a medical professional which states that a
          designated telephone customer has a disability that qualifies the customer for specialized
          telecommunications equipment from the DDTP. Medical certificates must comply with
          California Public Utilities Code §2881 et seq.
     2.37 “Non-Traditional Providers” – California LifeLine Service Providers that do not hold
          Certificates of Public Convenience and Necessity (CPCN) from the Commission, including but
          not limited to wireless and Voice over Internet Protocol (VoIP) services, and voluntarily elect
          to offer California LifeLine as set forth in this General Order.
     2.38 “Pre-Qualification” – The process by which California LifeLine applicants apply for California
          LifeLine, but do not receive the California LifeLine discount until their applications have been
          received and approved by the California LifeLine Administrator.
     2.39 “Program-Based Criterion” – An eligibility based on participation in various means-tested
          programs approved by the Commission.
     2.40 “Public Advisor” – An organizational unit within the Commission that is responsible for
          carrying out those duties and responsibilities related to California LifeLine as set forth in this
          General Order.
     2.41 “Regular Rates” – A carrier’s or Non-Traditional Provider’s undiscounted rates and charges for
          telephone services that are applicable to non-California LifeLine residential customers.
     2.42 “Renewal Form” – A form sent by the California LifeLine Administrator to existing LifeLine
          subscribers as part of the Renewal Process that must be completed (either in writing or online)
          and returned to the California Lifeline Administrator in order to continue receiving their
          California LifeLine discounts.
     2.43 “Renewal Form (Documentation Required)” – A form sent by the California LifeLine
          Administrator to existing California LifeLine subscribers as part of the Renewal Process that
          must be completed in writing (with proof of eligibility) and returned to the California Lifeline
          Administrator in order to continue receiving their California LifeLine discounts.
     2.44 “Renewal Process” – A process that subscribers must undergo annually before their
          Anniversary Date to continue their enrollment in California LifeLine.
     2.45 "Residence" – That portion of an individual house, building, flat, or apartment (a dwelling
          unit) occupied entirely by a single household as that term is defined by these rules. A room or
          portion of a dwelling unit occupied exclusively by a household not sharing equally as a
          member of the domestic establishment may be considered a separate residence for the
          application of California LifeLine.
     2.46 “Service Connection Charge” – A non-recurring charge, for the installation of Basic

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -5-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 16 of 54 Page ID #:1029



          Residential Telephone Service or the non-regulated residential service provided by a Non-
          Traditional Provider, that is paid by the customer applying for such service.
     2.47 “Service Conversion Charge” – A non-recurring charge, that may be applicable when a
          customer changes the class, type, or grade of service, such as changing from Measured Rate
          Service to Flat Rate Service.
     2.48 “Service Start Date” – The date a new customer begins receiving phone service, and is billed
          for such service. Once the California LifeLine Administrator approves the Application Form,
          the subscriber receives California LifeLine discounts back to the Application Date.
     2.49 “Specific Support Amount” (SSA) – A maximum support amount reimbursed to California
          LifeLine Service Providers for the monthly recurring charge of California LifeLine service to
          subscribers. The SSA may be adjusted annually by the Commission.
     2.50 “Subscriber” – A person who is qualified for and receiving California LifeLine service, set
          forth in this General Order, at his or her principal place of residence.
     2.51 “Surcharge” – The percentage increment, as determined by the Commission, which is applied
          to the end-user’s Intrastate Telecommunications Services.
     2.52 “Text-Telephone Device” – A device used by disabled persons to send and receive information
          over a telephone line in text and graphic forms. A text-telephone device is commonly referred
          to as a “TTY.”
     2.53 “Three-Month Commercial Paper Rate” – The Three-Month Commercial Paper Rate published
          in the Federal Reserve Statistical Release, G-13.
     2.54 “Toll Blocking” – A service whereby the subscriber elects to prevent the completion of
          outgoing toll calls.
     2.55 “Toll Control” – A service whereby the subscriber specifies a certain level of toll usage that
          may be incurred per month or per billing cycle.
     2.56 “Toll Limitation Service” – A service that includes, but is not limited to, Toll Blocking or Toll
          Control.
     2.57 “Total Household Income” – All revenues, from all members of a household, from whatever
          source derived, whether taxable or non-taxable, including, but not limited to: wages, salaries,
          interest, dividends, spousal support and child support, grants, gifts, allowances, stipends,
          public assistance payments, social security and pensions, rental income, income from self-
          employment and cash payments from other sources, and all employment-related, non-cash
          income.
     2.58 “Universal LifeLine Telephone Service (ULTS) Trust Administrative Committee (ULTS-AC)”
          – An advisory board that advises the Commission on the development, implementation, and
          administration of California LifeLine to ensure it is available to the people of the state, as
          provided by this General Order and the Moore Universal Telephone Service Act.
     2.59 “Universal LifeLine Telephone Service (ULTS) Trust Administrative Committee Fund
          (LifeLine Fund)” – A repository of California LifeLine surcharge monies used to reimburse
          California LifeLine Service Providers and others as directed by the Commission for the costs
          associated with the provision and administration of the California LifeLine Program.


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -6-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 17 of 54 Page ID #:1030



3. TARIFF FILINGS
     3.1   Carriers that are required to file tariffs with the Commission shall include in their tariffs the
           requirement to collect the California LifeLine surcharge from their customers.
     3.2 Carriers that are required to file tariffs for Basic Residential Telephone Service with the
         Commission shall include in their tariffs the requirement to offer California LifeLine to the
         public under terms and conditions that reflect the requirements of California Public Utilities
         Code §871 et seq., relevant Commission decisions, and this General Order.
     3.3   All tariff filings pertaining to any aspect of California LifeLine and/or the California LifeLine
           surcharge shall be filed in accordance with California Public Utilities Code §489 and General
           Order 96-B. No tariff or Schedule of Rates and Charges shall substantially depart from the
           intent of this General Order.
     3.4   Non-Traditional Providers not required to file tariffs shall file a schedule of California
           LifeLine rates and charges, updated annually, that reflect the requirements set forth in this
           General Order.
     3.5   Non-Traditional Providers that voluntarily offer LifeLine service in California shall file with
           the Commission a schedule of LifeLine rates and charges, updated annually, that reflect the
           requirements set forth in this General Order.
4. NOTICES, ENROLLMENT, AND FORMS
     4.1   Initial California LifeLine Notice.
           4.1.1   California LifeLine Service Providers shall inform new residential customers calling to
                   establish Basic Service or non-regulated residential service, as applicable, about the
                   availability of California LifeLine, a discount program for customers with a household
                   member currently enrolled in certain public assistance programs or customers with
                   qualifying household income. If customers indicate that they are interested in applying
                   for California LifeLine, California LifeLine Service Providers shall contact the
                   California LifeLine Administrator to begin the California LifeLine Application Process
                   for the customer in accordance with Section 4.2 of this General Order and the Timeline
                   for Processing California LifeLine Qualifications (found at
                   http://www.cpuc.ca.gov/PUC/Telco/Information+for+providing+service/FormNotices_
                   Public+Program.htm )..
           4.1.2   California LifeLine Service Providers shall not link the availability of discounted phone
                   service under California LifeLine with the sale of non-California LifeLine services.
           4.1.3   In accordance with the Timeline for Processing California LifeLine Qualifications
                   (found at
                   http://www.cpuc.ca.gov/PUC/Telco/Information+for+providing+service/FormNotices_
                   Public+Program.htm ), California LifeLine Service Providers shall send a confirmation
                   notice to all California LifeLine applicants informing them of the arrival of Application
                   Forms from the California LifeLine Administrator and the requirement to return the
                   completed forms with all required documentation. The notice shall also inform
                   California LifeLine applicants that failure to return the forms and eligibility
                   documentation by the Deadline Date will result in the denial of the application for
                   discounted California LifeLine telephone service.

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -7-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 18 of 54 Page ID #:1031



     4.2   Enrollment
           4.2.1   California LifeLine Service Providers shall ask the customer whether he/she is
                   currently or within the last 30 days has been enrolled in California LifeLine by another
                   California LifeLine Service Provider.
                   4.2.1.1   If yes, the California LifeLine Service Provider shall then contact the
                             California LifeLine Administrator to validate the customer’s approved status.
                             The California LifeLine Service Provider shall inform the customer that the
                             California LifeLine Administrator will notify the customer and the customer’s
                             current California LifeLine Service Provider once it determines whether or
                             not the customer is currently or within the last 30 days has been enrolled in
                             California LifeLine. If the California LifeLine Administrator cannot confirm
                             the customer’s continued eligibility, the customer will be treated as a new
                             California LifeLine applicant and be subject to the Application Process.
                   4.2.1.2   If no, ask the customer if any member of his/her household is enrolled in a
                             public assistance program.
                             4.2.1.2.1 If yes, read the means-tested programs listed in Section 5.1.5 of this
                                       General Order and ask the customer whether any household member
                                       is enrolled in any of these programs. California LifeLine Service
                                       Providers may use the step-down approach when reading the means-
                                       tested programs and stop when the customer confirms that a
                                       household member is enrolled in an approved program.
                                      4.2.1.2.1.1    If the customer verbally indicates participation in an
                                                     approved public program, immediately contact the
                                                     California LifeLine Administrator to begin the
                                                     Application Process and inform the customer that: (i)
                                                     the customer will receive an Application Form in the
                                                     mail; (ii) the Application Form must be completed
                                                     and signed by the person whose name appears on the
                                                     form and returned to the California LifeLine
                                                     Administrator before the due date indicated on the
                                                     form; and (iii) specify any deposits required; (iv) a
                                                     payment plan is available for nonrecurring charges
                                                     and deposits relating to basic service, and (v) the
                                                     California LifeLine Administrator will notify the
                                                     customer and the customer’s California LifeLine
                                                     Service Provider once it determines whether or not
                                                     the customer is eligible for California LifeLine.
                             4.2.1.2.2 If no, ask the customer about his/her household size and read the
                                       corresponding California LifeLine income limit information outlined
                                       in Section 5.1.4 of this General Order that the applicant must meet in
                                       order to qualify for California LifeLine.
                                      4.2.1.2.2.1    If the customer verbally indicates that he/she is
                                                     eligible under the income guidelines, immediately


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -8-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 19 of 54 Page ID #:1032



                                                     contact the California LifeLine Administrator to
                                                     begin the California LifeLine Application Process for
                                                     the customer. The California LifeLine Service
                                                     Provider shall also inform the customer that he/she
                                                     must also provide income document(s) substantiating
                                                     the household income, and inform the customer that:
                                                     (i) the customer will be receiving an Application
                                                     Form in the mail; (ii) the Application Form must be
                                                     completed and signed by the person whose name
                                                     appears on the form, and returned to the California
                                                     LifeLine Administrator before the due date indicated
                                                     on the form; (iii) a copy of the supporting income
                                                     document(s) that reflect total household income must
                                                     be included with the Application Form; (iv) a
                                                     payment plan is available for nonrecurring charges
                                                     and deposits relating to basic service; and (v) the
                                                     California LifeLine Administrator will notify the
                                                     customer and the customer’s California LifeLine
                                                     Service Provider once it determines whether or not
                                                     the customer is eligible for California LifeLine.

           4.2.2   California LifeLine Service Providers must inform the applicant that he or she may opt
                   to receive the instructions for the Application Form in Braille (English Only) or
                   instructions and Application Form in large print.
           4.2.3   California LifeLine Service Providers shall also inform the customer of the availability
                   of two California LifeLine lines if a member of the household uses a TTY when
                   making a call,
                   4.2.3.1   If the customer verbally certifies that he/she qualifies for two California
                             LifeLine lines, the California LifeLine Service Provider shall immediately
                             contact the California LifeLine Administrator to begin the California LifeLine
                             Application Process for the second California LifeLine line and remind the
                             customer that he/she must provide proof for the need of a TTY as outlined in
                             Section 5.1.8 of this General Order.
           4.2.4   California LifeLine Service Providers shall inform California LifeLine applicants that
                   they will incur Basic Service rates and charges until approval of their California
                   LifeLine Application Form. California LifeLine Service Providers shall offer
                   California LifeLine applicants a payment plan for the non-recurring charges and
                   deposits for Basic Service, and shall inform applicants of the existence of such plans.
           4.2.5   California LifeLine Service Providers shall inform California LifeLine applicants that
                   once approved, they will receive a credit on their bill for California LifeLine discounts
                   retroactive to their Application Date. If they have a net credit balance of at least $10.00
                   on their next bill, they may request a refund check for any such net credit balance from
                   their respective California LifeLine Service Provider.
     4.3   Annual California LifeLine Notice.

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               -9-
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 20 of 54 Page ID #:1033



           4.3.1   Every California LifeLine Service Provider offering California LifeLine shall annually
                   send to all of its residential customers, other than customers of foreign exchange, or
                   farmer lines, a notice that contains information about the availability, terms, and
                   conditions of California LifeLine.
                   4.3.1.1   The annual notice shall include information about the availability, terms, and
                             conditions of two California LifeLine lines for qualified disabled persons.
                   4.3.1.2   Every California LifeLine Service Provider shall submit its annual notice to
                             the Commission Public Advisor (PA) for the PA’s review and approval. Once
                             approved, a California LifeLine Service Provider does not need to resubmit its
                             annual notice to the PA unless there is a material change to the notice. A
                             change to the annual notice to reflect the annual adjustment to California
                             LifeLine income eligibility limits is not a material change to the notice.
     4.4   Customer Application Form.
           4.4.1   An Application Form must be completed when customers apply to enroll in California
                   LifeLine.
                   4.4.1.1   A copy of the Application Form and associated instructions can be found at
                             www.californialifeline.com.
                             4.4.1.1.1   The instructions must inform California LifeLine applicants that
                                         the Commission or the California LifeLine Administrator may
                                         audit the subscriber’s eligibility to participate in California
                                         LifeLine. The instructions shall also state that if the audit
                                         established that the subscriber is ineligible, the subscriber will be
                                         removed from California LifeLine and billed for previous
                                         California LifeLine discounts that the subscriber should not have
                                         received plus interest at the Three-Month Commercial Paper Rate.
                             4.4.1.1.2   The instructions must inform California LifeLine applicants that
                                         submitted income and/or supporting documentation will not be
                                         returned.
                   4.4.1.2   The Application Form will be partially completed by the California LifeLine
                             Administrator based on information provided by California LifeLine Service
                             Providers.
     4.5   Subscriber Renewal Form.
           4.5.1   Subscribers must complete a Renewal Form annually prior to their Anniversary Date to
                   verify continued eligibility in California LifeLine.
                   4.5.1.1   A copy of the Renewal Form and associated instructions can be found at
                             www.californialifeline.com.
                             4.5.1.1.1   The instructions must inform California LifeLine subscribers that
                                         the Commission or the California LifeLine Administrator may
                                         audit the subscriber’s eligibility to participate in California
                                         LifeLine. The instructions shall also state that if the audit
                                         established that the subscriber is ineligible, the subscriber will be

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 10 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 21 of 54 Page ID #:1034



                                         removed from California LifeLine and billed for previous
                                         California LifeLine discounts that the subscriber should not have
                                         received plus interest at the Three-Month Commercial Paper Rate.
                             4.5.1.1.2   The instructions must inform LifeLine subscribers that submitted
                                         income and/or supporting documentation will not be returned.
                   4.5.1.2   The Renewal Forms will be partially completed by the California LifeLine
                             Administrator based on information provided by California LifeLine Service
                             Providers.
     4.6   California LifeLine Notices, Forms and Instructions in the Language of Sale.
           4.6.1   The languages currently supported by the California LifeLine program are found in
                   Section 6.1.1.2.
           4.6.2   With the exception of those sales where the applicant, subscriber or California LifeLine
                   Service Provider requested the use of an outside translation service, any California
                   LifeLine Service Provider that sells California LifeLine in a language other than
                   English shall provide those subscribers to whom it sold California LifeLine in a
                   language other than English with the following:
                   4.6.2.1   Commission-managed California LifeLine notices in the language in which
                             the California LifeLine Service Provider originally sold California LifeLine to
                             the subscriber.
                   4.6.2.2   Toll-free access to customer service representative who are fluent in the
                             language in which the California LifeLine Service Provider originally sold
                             California LifeLine to the subscriber.
                   4.6.2.3   California LifeLine Service forms and instructions in the language in which
                             the California LifeLine Service Provider originally sold California LifeLine to
                             the applicant and/or subscriber.
     4.7   California LifeLine Service Providers making changes to their California LifeLine service
           offering and must give 30 days notice to their California LifeLine subscribers for any of the
           following reasons:
           4.7.1   Increases to the California LifeLine rate pursuant to Section 8 and Public Utilities Code
                   §874(a)
           4.7.2   Service restrictions to its California LifeLine service
           4.7.3   Withdrawal of California LifeLine service participation (Non-Traditional Providers
                   only). Traditional carriers must comply with General Order 96-B industry noticing
                   requirements.


5. ELIGIBILITY CRITERIA FOR OBTAINING AND RETAINING CALIFORNIA LIFELINE
     5.1   California LifeLine is available to any residential customer who meets all of the following
           eligibility requirements:
           5.1.1   The residence at which the service is requested is the subscriber’s principal place of


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 11 -
    Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 22 of 54 Page ID #:1035



                     residence. An applicant for California LifeLine service may report only one address in
                     this state as his/her principal place of Residence.
             5.1.2   The subscriber and members of the subscriber’s household collectively have one
                     discounted service from either the California LifeLine program or the federal Lifeline
                     low income program (Non-Traditional Providers only), except as provided for in
                     Section 4 of this General Order.
             5.1.3 The customer’s eligibility meets either the Income-Based Criterion or the Program-
                   Based Criterion.
             5.1.4 Income-Based Criterion allows an applicant to enroll in California LifeLine based on
                   his/her Total Household Income, i.e. members of the applicant’s household collectively
                   earn no more than the mandated annual income limits1.
                     5.1.4.1    The income used to determine eligibility for California LifeLine shall be
                                based on the definition of “Total Household Income” as defined in Section
                                2.58, above.
                     5.1.4.2    For households with self-employed members, the “income from self-
                                employment” shown on IRS Form 1040, Schedule C, line 29, shall be used to
                                assist in the determination of whether a California LifeLine applicant is
                                eligible to participate in California LifeLine.
                     5.1.4.3    Borrowed money shall not be considered as income when determining
                                eligibility for California LifeLine.
                     5.1.4.4    Funds transferred from one account to another, such as from savings account
                                to a checking account, shall not be considered as income when determining
                                eligibility for California LifeLine, even if such funds are used for living
                                expenses.
                     5.1.4.5    The customer must provide income documentation substantiating his/her
                                Total Household Income. Acceptable income documents are:
                                5.1.4.5.1    Prior year’s state, federal, or tribal tax return
                                5.1.4.5.2    Current income statement from an employer or paycheck stub for
                                             three consecutive month’s worth of the same type of statements
                                             within the last 12 months.
                                5.1.4.5.3    Statement of benefits from Social Security, Veterans
                                             Administration
                                5.1.4.5.4    Statement of benefits from retirement/pension, Unemployment/
                                             Workmen’s Compensation
                                5.1.4.5.5    A divorce decree
                                5.1.4.5.6    Child support document
                                5.1.4.5.7    Other official documents
1
 Income limits are updated and published annually on the Commission website at
(http://www.cpuc.ca.gov/PUC/Telco/Public+Programs/LifeLinedetails.htm#qualify), and notices sent to all carriers and Non-
Traditional Carriers, per Section 5.2.1, below.

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 12 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 23 of 54 Page ID #:1036



          5.1.5   Program-Based Criterion allows a applicant to enroll in California LifeLine based on
                  participation by the applicant or a member of the applicant’s household in a means-
                  tested programs approved by the Commission. Approved means-test programs are:
                  5.1.5.1   Medicaid or Medi-Cal
                  5.1.5.2   CalFresh Program, formerly known as “Food Stamps”
                  5.1.5.3   Supplemental Security Income
                  5.1.5.4   Federal Public Housing Assistance or Section 8
                  5.1.5.5   Low Income Home Energy Assistance Program (LIHEAP)
                  5.1.5.6   Temporary Assistance for Needy Families (TANF), known in California
                            under the following names:
                            California Work Opportunity and Responsibility to Kids (CalWORKs)
                            Stanislaus County Work Opportunity and Responsibility to Kids
                            (StanWORKs)
                            Welfare-To-Work (WTW)
                            Greater Avenues for Independence (GAIN)
                  5.1.5.7   National School Lunch Program (NSLP)
                  5.1.5.8   Tribal TANF
                  5.1.5.9   Bureau of Indian Affairs General Assistance
                  5.1.5.10 Head Start Income Eligible (Tribal Only)
                  5.1.5.11 Healthy Families Category A
                  5.1.5.12 Women, Infants and Children Program (WIC)
          5.1.6   No customer who is claimed as a dependent on another person’s income tax return shall
                  be eligible for California LifeLine.
          5.1.7   No member of a subscriber's family, residence or household who resides with the
                  subscriber is eligible for California LifeLine, except as provided for in Sections 5.1.8 to
                  5.1.10 below.
          5.1.8 A subscriber shall be eligible to receive two California LifeLine lines if: (i) the
                subscriber meets all California LifeLine eligibility criteria set forth above; (ii) a
                member of the subscriber’s household is disabled and has immediate and continuous
                access within the household to a TTY; and (iii) the TTY is issued by DDTP or a
                medical certificate indicating the household member’s need for a TTY is submitted.
          5.1.9   All California LifeLine rules and regulations that apply to the one California LifeLine
                  line shall apply equally to the second California LifeLine line provided to a subscriber.
          5.1.10 An applicant whose California LifeLine application is rejected for not being a member
                 of a means-tested program listed in Section 5.1.5, who can demonstrate membership by
                 a member of the subscriber's household in a county-equivalent means-test program can
                 appeal the decision of the California LifeLine Administrator with the Commission

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 13 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 24 of 54 Page ID #:1037



                   Consumer Affairs Branch (CAB).
     5.2   The California LifeLine income limits will be adjusted each year for inflation based on the
           Federal Consumer Price Index - Urban Areas.
           5.2.1   CD shall adjust California LifeLine income limits by April 15th of each year. CD shall
                   notify California LifeLine Service Providers of the annual adjustment within five
                   business days of the adjustment being made. All California LifeLine Service Providers
                   shall implement the adjusted California LifeLine income limits by no later than June
                   1st of each year.
                   5.2.1.1   To implement the annual adjustment to California LifeLine income limits,
                             California LifeLine Service Providers shall follow the following procedure:
                             5.2.1.1.1   (i) file revised tariffs or LifeLine Schedule of Rates and Charges,
                                         whichever is applicable, that reflect (a) the adjusted income
                                         limits, and (b) the instructions, if any, contained in the notice of
                                         the annual adjustment sent by CD; and (ii) revise their annual
                                         LifeLine notice to reflect the adjusted LifeLine income limits.
     5.3   No California LifeLine Service Provider shall knowingly enroll into California LifeLine an
           applicant who does not meet the California LifeLine eligibility criteria. No California LifeLine
           Service Provider shall knowingly allow a subscriber to remain in California LifeLine who does
           not meet the California LifeLine eligibility criteria.
     5.4   Each applicant enrolling in California LifeLine is subject to the Application Process described
           below:
           5.4.1   Upon receiving the Application Form, the customer has the option of enrolling in
                   California LifeLine under either: (i) the Program-Based Criterion, or (ii) the Income-
                   Based Criterion.
                   5.4.1.1   If the applicant has a household member currently enrolled in any of the
                             means-tested programs listed in Section 5.1.5 of this General Order, the
                             customer should enroll under the Program-Based Criterion and complete the
                             section of the Application Form entitled “Method 1 Program-Based.”
                   5.4.1.2   If the customer does not have a household member currently enrolled in any
                             of the means-tested programs listed in Section 5.1.5 of this General Order, the
                             customer must enroll under the Income-Based Criterion listed in Section 5.1.4
                             of this General Order, and complete the section of the Application Form
                             entitled “Method 2 Income-Based”.
           5.4.2   The Application Form shall be signed by the applicant whose name appears on the
                   California LifeLine Service Provider’s account, the customer’s legal guardian or a
                   person operating pursuant to a power of attorney for such customer.
                   5.4.2.1   By signing the form, the customer is certifying, under penalty of perjury, that
                             the information contained in the completed form and submitted documents, if
                             any, are true and correct.
           5.4.3   The completed Application Form and supporting documents, if any, must be received
                   by the California LifeLine Administrator on or before the deadline date specified in the

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 14 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 25 of 54 Page ID #:1038



                   Application Form.
           5.4.4   Any applicant who fails to return the Application Form or otherwise fails to qualify for
                   California LifeLine as specified on the Application Form by the deadline date shall
                   have their application rejected.
           5.4.5   A subscriber changing his/her California LifeLine Service Provider shall not be
                   required to undergo the Application Process, provided that the subscriber initiates
                   California LifeLine service with his/her new California LifeLine Service Provider
                   within 30 days of disconnecting California LifeLine service with the previous
                   California LifeLine Provider and the subscriber maintains eligibility in all other
                   respects. If a subscriber changes his or her principal place of residence, while
                   maintaining eligibility in all other respects, the subscriber shall not be required to go
                   through the Application Process again.
           5.4.6   Upon successful completion of the Application Process, the subscriber’s Basic Service
                   will be converted to California LifeLine service and the subscriber’s account will be
                   credited the difference between California LifeLine rates and charges and regular rates
                   and charges, as outlined in Section 8.1 of this General Order, and any deposits related
                   to basic service, as of the California LifeLine subscriber’s Application Date.
                   Subscribers with a net credit balance of at least $10.00 reflected on their next bill may
                   request a refund check in the amount of such net credit balance from their California
                   LifeLine Service Provider.
     5.5   To remain in California LifeLine, each California LifeLine subscriber is subject to the annual
           Renewal Process described below:
            5.5.1 Upon receiving the Renewal Form, the subscriber has the option of qualifying his/her
                  continued eligibility under either: (i) the Program-Based Criterion, or (ii) the Income-
                  Based Criterion.
                   5.5.1.1   If the subscriber has a household member currently enrolled in any of the
                             means-tested programs listed in Section 5.1.5 of this General Order, the
                             subscriber should continue his/her California LifeLine enrollment under the
                             Program-Based Criterion and complete the section of the Renewal Form
                             entitled “Method 1 Program-Based.”
                   5.5.1.2   If the subscriber does not have a household member currently enrolled in any
                             of the means-tested programs listed in Section 5.1.5 of this General Order,
                             the subscriber must continue his/her California LifeLine enrollment under the
                             Income-Based Criterion listed in Section 5.1.4 of this General Order, and
                             complete the section of the Renewal Form entitled “Method 2 Income-
                             Based”.
           5.5.2   The Renewal Form shall be signed by the subscriber whose name appears on the
                   California LifeLine Service Provider’s account, the subscriber’s legal guardian or a
                   person operating pursuant to a power of attorney for the subscriber.
                   5.5.2.1   By signing the form, the subscriber is certifying, under penalty of perjury, that
                             the information contained in the completed form and all submitted documents,
                             if any, are true and correct.


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 15 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 26 of 54 Page ID #:1039



           5.5.3   The completed Renewal Form must be received by the California LifeLine
                   Administrator on or before the due date specified on the Renewal Form.
                   5.5.3.1   If the subscriber receives a “Renewal Form (Documentation Required),” the
                             completed form with all supporting documents must be received by the
                             California LifeLine Administrator on or before the due date specified on the
                             Renewal Form.
           5.5.4   Any subscriber who fails to qualify for continued eligibility in California LifeLine shall
                   be removed from the California LifeLine Program. Upon notification from the
                   California LifeLine Administrator, the California LifeLine Service Provider shall
                   convert the subscriber to Basic Residential Service starting with the Denial Date
                   provided by the California LifeLine Administrator. No Service Conversion Charges
                   shall be billed to the customer for this change in service.
           5.5.5   Applicants who wish to re-establish California LifeLine service after removal from
                   California LifeLine will be treated as a new applicant, subject to the Application
                   Process pursuant to Section 4.2 and a Service Conversion Charge (once the applicant
                   has successfully re-established California LifeLine service). The California LifeLine
                   discount will be effective on the Application Date, and not be applied retroactively to
                   the prior enrollment period.
     5.6   California LifeLine subscribers must notify their California LifeLine Service Provider of any
           change that causes the California LifeLine subscriber to no longer qualify for (i) California
           LifeLine, or (ii) a second California LifeLine line. Upon receipt of notification, the California
           LifeLine Service Provider will change the subscriber’s California LifeLine service to Basic
           Residential Telephone Service. No Service Conversion Charges shall be billed to the customer
           for this change in service.
           5.6.1   The California LifeLine Service Provider may require a deposit, if applicable.
     5.7   The Commission and/or the California LifeLine Administrator may audit and verify a
           subscriber’s eligibility to participate in the California LifeLine Program.
           5.7.1   Any California LifeLine subscriber who is found to be ineligible to participate in the
                   California LifeLine Program shall be removed from California LifeLine.
                   5.7.1.1   Upon notification from the Commission or the California LifeLine
                             Administrator, the California LifeLine Service Provider shall change the
                             ineligible subscriber’s California LifeLine account to Basic Service and apply
                             regular rates. Such notification shall specify the effective date of the change,
                             (based on the Denial Date). No Service Conversion Charges shall be billed to
                             the subscriber for this change in service.
                             5.7.1.1.1 The California LifeLine Service Provider may require a deposit, if
                                       applicable.
           5.7.2   The California LifeLine Service Provider may bill the ineligible subscriber for any
                   California LifeLine discounts that the subscriber should not have received, plus interest
                   determined in accordance with the Three-Month Commercial Paper Rate.
                   5.7.2.1   The Commission will inform the California LifeLine Service Provider that is


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 16 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 27 of 54 Page ID #:1040



                             also an ETC of the amount recovered from the ineligible subscriber and the
                             applicable portion of this amount that should be returned to the federal
                             Lifeline and/or Link-Up programs and the California LifeLine Fund.
                   5.7.2.2   The California LifeLine Service Provider will include in the California
                             LifeLine claim the amount remitted to the federal Lifeline and/or Link-Up
                             programs as directed by the Commission.
     5.8   Customers may dispute the California LifeLine Administrator’s finding of ineligibility by
           submitting an Informal Appeal to the Commission’s Consumer Affairs Branch (CAB) in
           writing to “CPUC Informal Complaints”, 505 Van Ness Ave., San Francisco, CA 94102; or on
           the internet/web at http://www.cpuc.ca.gov/PUC/aboutus/Divisions/CSID/Consumer+Affairs/.
                   5.8.1     If the California LifeLine Administrator’s determination of ineligibility is
                             overturned on appeal, Lifeline discounts shall be applied retroactive to the
                             Application Date for a new subscriber or the Anniversary Date for a renewing
                             subscriber.
     5.9   A California Lifeline applicant whose appeal with the Commission’s Consumer Affairs Branch
           is denied and who wishes to pursue the matter further, may file a formal complaint with the
           Commission. Information on the Consumer Affairs Branch and how to file a formal complaint
           shall be displayed at:
           http://www.cpuc.ca.gov/PUC/aboutus/Divisions/CSID/Consumer+Affairs/.


6. CALIFORNIA LIFELINE ADMINISTRATOR
     6.1   The California LifeLine Administrator is a third-party administrator retained under contract by
           the Commission.
           6.1.1   The role of the California LifeLine Administrator is to qualify new applicants and to
                   verify the continued eligibility of existing California LifeLine subscribers.
                   6.1.1.1   The California LifeLine Administrator must furnish all California LifeLine
                             Forms (Application, Renewal, Renewal (Documentation Required)),
                             instructions and letters to customers in their language of sale (if supported by
                             the program), as that language preference is provided to the California
                             LifeLine Administrator by the California LifeLine Service Providers.
                   6.1.1.2   The California LifeLine Program currently supports English, Spanish,
                             Chinese (Mandarin and Cantonese), Korean, Vietnamese, Tagalog, Japanese,
                             and English Braille. All supported languages (except for Braille) are available
                             in Large Print.
           6.1.2   The schedule that the California LifeLine Administrator must adhere to in evaluating an
                   applicant’s or existing subscriber’s qualification can be found at
                   http://www.cpuc.ca.gov/PUC/Telco/Information+for+providing+service/FormNotices_
                   Public+Program.htm
     6.2   All California LifeLine Service Providers must notify the California LifeLine Administrator
           before their initial offering of California LifeLine and arrange the two-way exchange of its
           California LifeLine subscriber data.

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 17 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 28 of 54 Page ID #:1041



     6.3   California LifeLine Service Providers shall provide California LifeLine subscriber data to the
           California LifeLine Administrator notwithstanding any tariff, contractual, or legal restrictions
           on limiting the disclosure of non-published customer information.
           6.3.1   All California LifeLine Service Providers must provide the California LifeLine
                   Administrator with their California LifeLine subscriber/applicant activities by the end
                   of the next business day after the service order completion.
           6.3.2   All California LifeLine Service Providers must provide the California LifeLine
                   Administrator with all California LifeLine subscriber/applicant activities initiated by
                   the California LifeLine Service Providers by the end of the next business day after the
                   service order completion date.
           6.3.3   The California LifeLine Administrator shall provide each California LifeLine Service
                   Provider the following information on California LifeLine subscribers by the end of the
                   next business day from the time of completion of the applicant’s or subscriber’s
                   qualification review:
                   6.3.3.1   Newly enrolled subscribers who are found eligible to participate in California
                             LifeLine during the Application Process.
                   6.3.3.2   Applicants who are found ineligible to participate in California LifeLine
                             during the Application Process.
                   6.3.3.3   Existing LifeLine subscribers who are found eligible to remain in California
                             LifeLine.
                   6.3.3.4   Existing California LifeLine subscribers who are found ineligible to remain in
                             California LifeLine.
                   6.3.3.5   A daily weighted average California LifeLine subscriber count on a monthly
                             basis.
     6.4   On the Decision Date, the California LifeLine Administrator shall notify California LifeLine
           applicants and subscribers in writing of the final decision of their California LifeLine
           eligibility, including the right to appeal the California LifeLine Administrator’s findings.


7. SERVICE ELEMENTS, SERVICE DEPOSITS & SERVICE REQUIREMENTS OF CALIFORNIA
   LIFELINE
     7.1   All California LifeLine Service Providers offering California LifeLine service shall offer their
           subscribers all of the service elements set forth in Appendix A of this General Order.
     7.2   California LifeLine is restricted to residential customers who meet the criteria set forth in
           Section 5.1, above.
     7.3   LifeLine is restricted to residential service. Foreign exchange, farmer lines, and other non-
           LifeLine services are excluded from this offering.
     7.4   California LifeLine Service Providers may require customers to post a deposit upon service
           initiation. However, upon notification of California LifeLine eligibility from the California
           LifeLine Administrator, California LifeLine Service Providers must credit the deposit for Basic
           Service on the subscriber’s bill statement (if applicable). California LifeLine Service

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 18 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 29 of 54 Page ID #:1042



           Providers may require a deposit for other services ordered by the California LifeLine
           subscriber.
     7.5   California LifeLine Service Providers may require a California LifeLine subscriber to pay any
           overdue California LifeLine rates and charges incurred by that subscriber, or make payment
           arrangements, before California LifeLine is reinstated at the same or new address.
     7.6   Other than previously stated, California LifeLine is subject to the conditions of
           “Discontinuance and Restoration of Service” as set forth in the California LifeLine Service
           Provider’s tariffs or Schedule of Rates and Charges related to service termination and
           reconnection.
     7.7   If a subscriber is disconnected for nonpayment of toll charges, a California LifeLine Service
           Provider must provide California LifeLine to the subscriber if the subscriber elects to receive
           Toll Blocking.


8. CALIFORNIA LIFELINE RATES AND CHARGES
     8.1   California LifeLine Service Providers shall offer California LifeLine priced at the following
           rates and charges:
           8.1.1   Discounted nonrecurring Service Connection Charge for the initial installation or
                   activation of a single telephone connection at the LifeLine subscriber’s principal place
                   residence.
                   8.1.1.1   The California LifeLine Service Connection Charge shall equal the lowest of
                             (i) $10.00, or (ii) 50% of the California LifeLine Service Provider’s Service
                             Connection Charge.
                   8.1.1.2   The California LifeLine Service Connection Charge is applicable to each
                             eligible household residing at the same principal place of residence.
                   8.1.1.3   The California LifeLine Service Connection Charge may be applicable any
                             time a subscriber (i) establishes a new telephone connection (ii) re-establishes
                             California LifeLine at the same principal place of residence at which
                             California LifeLine was previously provided, (iii) establishes California
                             LifeLine at a new principal place of residence, or (iv) switches California
                             LifeLine from one California LifeLine Service Provider to another.
                   8.1.1.4   California LifeLine Service Providers may not impose a “central office
                             charge” in addition to the California LifeLine Service Connection Charge
                             when installing or activating California LifeLine.
                   8.1.1.5   Installation of a second and subsequent telephone service connection shall be
                             subject to the California LifeLine Service Provider’s Service Connection
                             Charge at regular rates, except that subscribers with a disabled household member
                             may qualify for California LifeLine Service Connection Charges on two
                             residential telephone connections as per this General Order.
           8.1.2   Deferred payment of the California LifeLine Service Connection Charge.
                   8.1.2.1   California LifeLine Service Providers shall offer California LifeLine


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 19 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 30 of 54 Page ID #:1043



                            subscribers the option of paying the California LifeLine Service Connection
                            Charge in equal monthly installments with no interest for a period not to
                            exceed 12 months.
                  8.1.2.2   California LifeLine Service Providers may charge a late-payment fee when
                            California LifeLine subscribers fail to timely remit some or all of the
                            California LifeLine Service Connection Charge under a deferred-payment
                            schedule.
          8.1.3   Discounted nonrecurring charge for Service Conversion Charge.
                  8.1.3.1   The California LifeLine Service Conversion Charge (if applicable) shall equal
                            the lowest of (i) $10.00, (ii) 50% of the California LifeLine Service Provider’s
                            Service Connection Charge at regular rates for the initial connection of a
                            single residential telephone line or (iii) the California LifeLine Service
                            Provider’s Service Conversion Charge.
                  8.1.3.2   The California LifeLine Service Conversion Charge is applicable each time a
                            California LifeLine subscriber affects a change in the class, type, or grade of
                            service, including requests to change from Foreign Exchange Service. There
                            is no limit on the number of times a California LifeLine subscriber may pay
                            the California LifeLine Service Conversion Charge when he or she initiates a
                            change in the class, type, or grade of service.
                  8.1.3.3   No conversion charge may be assessed on an applicant or claimed from the
                            California LifeLine fund if a California LifeLine applicant fails to qualify.
                            No conversion charge shall be assessed on a subscriber or claimed from the
                            California LifeLine fund if a subscriber is removed from California LifeLine
                            (either voluntarily or involuntarily).
          8.1.4 Discounted monthly California LifeLine rate for Flat Rate Service.
                  8.1.4.1   From the effective date of D. 10-11-033 until December 31, 2012, California
                            LifeLine subscribers of LifeLine Flat-Rate Service pay no more than $6.84
                            per month, and no less than a price floor of $5.00, except in EAS exchanges
                            wherein subscribers will pay no more than their California LifeLine rate as of
                            November 19, 2010.
                  8.1.4.2   Beginning January 1, 2013, California LifeLine subscribers will pay no more
                            than ½ their California LifeLine Service Provider’s Flat Rate Service.
                  8.1.4.3   From the effective date of D. 10-11-033 until December 31, 2012, the
                            California LifeLine Flat-Rate Service will have a price floor of $5.00.
                  8.1.4.4   Subscribers to California LifeLine Flat Rate Service shall receive unlimited
                            local calling.
          8.1.5   Discounted monthly California LifeLine Measured Rate Service.
                  8.1.5.1   From the effective date of D. 10-11-033 until December 31, 2012, California
                            LifeLine subscribers of LifeLine measured rate service will pay no more than
                            $3.66 per month, and no less than a price floor of $2.50, except in EAS
                            exchanges wherein Subscribers will pay no more than their California

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 20 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 31 of 54 Page ID #:1044



                             LifeLine rate as of November 19, 2010.
                   8.1.5.2   Beginning January 1, 2013, California LifeLine subscribers will pay no more
                             than ½ their California LifeLine Service Provider’s Measured Rate Service
                             rate
                   8.1.5.3   From the effective date of D. 10-11-033 until December 31, 2012, LifeLine
                             Measured Rate Service will have a price floor of $2.50.
                   8.1.5.4   Subscribers of California LifeLine Measured-Rate Service shall receive 60
                             untimed local calls per month. The California LifeLine Service Provider shall
                             charge $0.08 per call for each local call in excess of 60 calls per month.
           8.1.6   Discounted monthly EAS rate.
                   8.1.6.1   In wireline exchanges with EAS, subscribers shall pay no more than 50% of
                             the applicable EAS increment. Unlimited incoming calls shall apply.
           8.1.7   Subscribes shall not be charged for the federal End User Common Line (EUCL)
                   charge, also known as the Subscriber Line Charge (SLC).
           8.1.8   Subscribers shall not be charged for Toll-Limitation Service (including, but not limited
                   to, Toll Blocking or Toll Control).
           8.1.9   There shall be no charge or related credits to California LifeLine subscribers’ LifeLine
                   service for surcharges including the following: California High Cost Fund A (CHCF-A)
                   surcharge, California High Cost Fund B (CHCF-B) surcharge, California Teleconnect
                   Fund (CTF) surcharge, California Relay Service and Communications Device Fund
                   surcharge (DDTP), the California LifeLine (ULTS) surcharge, the California Advanced
                   Services Fund (CASF) surcharge, and the CPUC User fee.
                   8.1.9.1   These surcharges will apply to any other intrastate telecommunications
                             services purchased by California LifeLine subscribers, as required by law.
                   8.1.9.2   California LifeLine Service Providers shall pay to the appropriate taxing
                             authorities the applicable taxes, fees, and surcharges billed to California
                             LifeLine subscribers and claimed against the California LifeLine Fund.
     8.2   A California LifeLine Service Provider may require advance payments for California LifeLine
           service, not to exceed one month’s rates and charges.
     8.3   Optional service features, network services, and equipment that are not part of California
           LifeLine rates and charges, will be available to subscribers at the California LifeLine Service
           Provider’s regular rates and charges.
           8.3.1   Non-California LifeLine lines and services will be available to subscribers at the
                   applicable regular rates and charges.
                   8.3.1.1   This General Order shall not apply to the purchase of any additional, non-
                             California LifeLine lines, services, features, options, and network capabilities
                             by California LifeLine subscribers.
     8.4   Except as specifically modified by this General Order, all rules, regulations, rates and charges
           in conjunction with the California LifeLine Service Provider’s tariffs or terms and conditions
           applicable to non-California LifeLine services are also applicable to the service provided under

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 21 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 32 of 54 Page ID #:1045



           California LifeLine.
     8.5   Uniform Regulatory Framework COLRs participating in California LifeLine are required to
           submit a rate sheet of all their basic flat and measured service rates effective July 31st of each
           year for the purposes of computing the SSA.
           8.5.1   Until December 31, 2011, the SSA is set at $11.50.
           8.5.2   CD will reset the SSA annually , effective January 1 of each year, at 55% of the highest
                   reported URF COLR rate, rounded to the nearest $0.05.
           8.5.2   CD will prepare a Resolution in 2011 to set the SSA rate to be effective January 1,
                   2012.
           8.5.3   In subsequent years, the SSA will be set and reported to California LifeLine Service
                   Providers via an Administrative Letter using the same computation methodology set
                   forth in Section 8.5.2.
           8.5.4   CD may update the administrative cost factor annually, by no greater than the CPI-U.
     8.6   No later than January 1, 2012, California LifeLine Service Providers shall specifically show all
           Lifeline reductions, or their equivalent, on the California LifeLine subscriber’s bill.
           8.6.1   If reductions are not shown as separate line items, California LifeLine Service
                   Providers shall provide a revised sample bill format to the Public Advisor that includes
                   a section showing the discounts being provided to the customer by August 31, 2011.
           8.6.2   California LifeLine Service Providers must, at a minimum, show the regular non-
                   LifeLine rate, Federal support credits, and any California LifeLine support credits on
                   subscriber’s bills in a manner discernible by the public, which may include, but is not
                   limited to, a bill message.
           8.6.3   The requirement to show reductions under Section 8.6 does not apply to taxes and/or
                   fees waived for subscribers with respect to California LifeLine


9. REPORTS AND CLAIMS FOR REIMBURSEMENT OF CALIFORNIA LIFELINE-RELATED
   COSTS
     9.1   Eligible California LifeLine Service Providers.
           9.1.1   Any California LifeLine Service Provider that provides California LifeLine may submit
                   a claim for the reimbursement of its California LifeLine-related costs and lost revenues.
     9.2   Recoverable California LifeLine Costs and Lost Revenues.
           9.2.1   A California LifeLine Service Provider may recover from the California LifeLine Fund
                   up to the SSA, California LifeLine non-recurring charges (Service Connection Charges,
                   Service Conversion Charges, lost revenue from untimed calls associated with
                   California LifeLine Measured Rate Service), applicable taxes/surcharges, interest (if
                   applicable), one-time Implementation Costs, other amounts expressly delineated, and
                   administrative expenses as set forth in Section 9.3.10, 9.3.12 and 9.3.13 of this General
                   Order.
                   9.2.1.1   From the effective date of D. 10-11-033 and up until December 31, 2012,

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 22 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 33 of 54 Page ID #:1046



                             Non-ETCs may collect amounts as set forth in Sections 9.3.4, 9.3.5 and
                             9.3.11.
           9.2.2   From the effective date of D. 10-11-033 until December 31, 2012, California LifeLine
                   Providers may claim additional support to cover higher rates in Extended Area Service
                   territories.
     9.3   California LifeLine Service Providers may recover the following costs and lost revenues from
           the California LifeLine Fund:
           9.3.1   Lost revenues caused by providing subscribers with (i) California LifeLine Service
                   Connection Charges, (ii) California LifeLine Service Conversion Charges, (iii) untimed
                   calls relating to California LifeLine Measure Rate Service, (iv) California LifeLine
                   service for separate households at a given physical address, and (v) California LifeLine
                   service for a second TTY line under Section 4.2.3 not recoverable from the federal
                   Lifeline program..
           9.3.2   Each California LifeLine Service Provider with eligible California LifeLine subscribers
                   will be paid the portion of the SSA necessary to reimburse the carrier for discounts as
                   specified in Section 8 of the GO provided to California LifeLine subscribers, whichever
                   is lower and adjusted on its subscribers’ bills on a per-subscriber basis based on the
                   daily weighted-average customer counts supplied monthly by the California LifeLine
                   Administrator.
                   9.3.2.1   The weighted average subscriber counts supplied to California LifeLine
                             Service Providers will include prior month adjustments for pre-qualification
                             back-credits and successful appeals.
                   9.3.2.2   Beginning January 1, 2013, there will be an assumed payment floor of $5.00
                             for California LifeLine Flat Rate Service and $2.50 for California LifeLine
                             Measured Rate Service, in the calculation of the SSA recovery.
           9.3.3   Until December 31, 2012, the EUCL charge (Tier 1), the federal basic rate subsidy
                   (Tiers 2-3), and federal Link-Up support may be claimed by non-ETCs from the
                   California LifeLine Fund. After December 31, 2012, except as set forth in Section
                   9.3.3.1, California LifeLine Service Providers shall not claim these federal
                   reimbursements from the California LifeLine Fund.
                   9.3.3.1   California LifeLine Service Providers may claim the EUCL charge (Tier 1),
                             the federal basic rate subsidy (Tiers 2-3), and the federal Link-Up support
                             from the California LifeLine Fund for a second California LifeLine line
                             approved under Section 4.2.3.
           9.3.4   The taxes, fees, and surcharges associated with the federal portion of the California
                   LifeLine discount provided to California LifeLine subscribers.
           9.3.5   The taxes, fees, and surcharges that a California LifeLine Service Provider pays on
                   behalf of its California LifeLine subscribers.
                   9.3.5.1 The base for calculating the reimbursable amount of Federal Excise Tax (FET)
                           shall include only the lost revenues from the following items: (a) Service
                           Conversion Charges, (b) measured and/or flat rate service, (c) EUCL, (d)


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 23 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 34 of 54 Page ID #:1047



                            surcharges, and (e) allowable recovery of untimed calls. Service Connection
                            Charges are exempted from the tax. The following table summarizes how the
                            federal excise tax must be calculated and reported on the California LifeLine
                            Claim Form:


                                       Base for Federal Excise Tax
                                       Service Conversion Charges
                                          Measured Rate Service
                                             Flat Rate Service
                                                   EUCL
                                    Allowable Recovery Untimed Calls
                                                Surcharges:
                                       Bill & Keep/Other rate cases

                  9.3.5.2     California LifeLine Service Providers shall not be reimbursed for Federal
                              Excise Taxes unless such taxes and fees are calculated and reported in
                              accordance with the above instructions.
                  9.3.5.3     If a California LifeLine Service Provider’s actual liability for the taxes, fees,
                              and surcharges that it pays on behalf of its California LifeLine subscribers
                              differs from the amount that was previously reimbursed by the California
                              LifeLine Fund, the California LifeLine Service Provider shall report the
                              difference, whether positive or negative, as a true up on its California
                              LifeLine Claim Form.
          9.3.6   Interest and penalties assessed by taxing authorities that stem from the taxes, fees, and
                  surcharges that the California LifeLine Service Providers pay on behalf of their
                  California LifeLine subscribers.
                  9.3.6.1     Any interest and penalties that clearly stem from the negligence of the
                              California LifeLine Service Provider shall not be reimbursed by the
                              California LifeLine Fund.
                  9.3.6.2     CD may determine whether, and to what extent, the interest and penalties
                              assessed by a taxing authority should be reimbursed by the California
                              LifeLine Fund.
          9.3.7   Administrative and interest costs incurred to provide deferred-payment schedules for
                  California LifeLine Service Connection Charges. Reimbursement for interest costs
                  shall be based on (i) the Three-Month Commercial Paper Rate, and (ii) the assumption
                  that all deferred payment are made on time.
          9.3.8   Through December 31, 2012, the incremental costs incurred by a non-ETC California
                  LifeLine Service Provider that is not eligible to be designated as an ETC to provide
                  toll-limitation free of charge to its California LifeLine subscribers to the extent that
                  such costs are not recovered from the federal Lifeline program. All Non-ETC
                  California LifeLine Service Providers shall determine their total incremental costs in
                  the manner prescribed by the Federal Communications Commission.

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 24 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 35 of 54 Page ID #:1048



                  9.3.8.1    The California LifeLine Fund shall not reimburse a California LifeLine
                             Service Provider for the regular rates of its Toll Limitation services included
                             in its tariff or California LifeLine Schedule of Rates and Charges, as
                             applicable.
          9.3.9   A per-subscriber administrative cost reimbursement based on the lesser of actual
                  expenses incurred or the set administrative support amount (initially $0.50 per
                  subscriber). This reimbursement rate is available to all California LifeLine Service
                  Providers that provide their California LifeLine administrative cost information with
                  their monthly claims. Those California LifeLine Service Providers that do not submit
                  administrative cost information will be reimbursed at a rate of the California LifeLine
                  Service Provider with the lowest submitted administrative costs (initially $0.03 per
                  subscriber). These rates can be increased annually by no greater than the Consumer
                  Price Index – Urban (CPI-U) rate.
          9.3.10 The following costs shall be considered in calculating the California LifeLine Service
                 Provider’s actual expenses for California LifeLine administrative costs:
                  9.3.10.1   Demonstrably incremental costs should be reported as part of the claims
                             disclosure. These include costs associated with the time spent by California
                             LifeLine Service Provider representatives to (i) notify residential customers
                             about the availability of California LifeLine, (ii) ask residential customers if
                             they are eligible to participate in the California LifeLine program, (iii)
                             obtain verbal indication from residential customers regarding their eligibility
                             to participate in the California LifeLine program, (iv) inform applicants that
                             they must return the signed Application Form on or before the deadline date
                             specified on the form, and (v) inform applicants of the yearly renewal
                             requirement.
                  9.3.10.2   The incremental costs incurred by a California LifeLine Service Provider to
                             develop, deploy, and operate systems and procedures associated with the
                             provision of a second California LifeLine line to eligible households with a
                             disabled member.
                  9.3.10.3   Costs associated with processing California LifeLine service orders and
                             answering calls from subscribers regarding California LifeLine-related
                             charges on their bill. These costs may be recovered (up to the
                             administrative cost support cap) to the extent that a California LifeLine
                             Service Provider can affirmatively demonstrate that such costs meet all the
                             criteria in Section 9.2.1.
                  9.3.10.4   Incremental administrative expenses listed on Line 8 of the worksheet for
                             the California LifeLine’s Claim Form set forth in Rule 9.5.1 below.
          9.3.11 Each California LifeLine Service Provider shall claim up to the SSA, adjusted on its
                 subscribers’ bills, and all eligible federal support available to a single California
                 LifeLine Line, for a second California LifeLine Line on a per-subscriber basis, based
                 on the daily weighted-average subscriber count provided by the California LifeLine
                 Administrator.
          9.3.12 The incremental costs incurred by a California LifeLine Service Provider to implement

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 25 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 36 of 54 Page ID #:1049



                   new reporting requirements ordered by the Commission in D. 05-04-026 and
                   subsequent order(s).
     9.4   California LifeLine Service Providers shall neither claim nor recover from the California
           LifeLine Fund any of the following costs and lost revenues:
           9.4.1   Advertising, marketing, and outreach costs.
           9.4.2   State 911 tax.
           9.4.3 Costs associated with non-California LifeLine services and activities.
           9.4.4   Costs caused by the failure of California LifeLine subscriber to timely remit deferred
                   payments of the California LifeLine Service Connection Charge, including costs for
                   collecting on delinquent accounts and the time value of money. California LifeLine
                   Service Providers may recoup such cost via late-payment fees charged to California
                   LifeLine subscribers who fail to timely remit deferred payments of the California
                   LifeLine Service Connection Charge, but only to the extent that such costs are not
                   recovered by California LifeLine Service Providers from other sources, such as the
                   bad-debt costs built into a California LifeLine Service Provider’s general rates.
           9.4.5 Lost revenues caused by the failure of California LifeLine subscribers to pay late-
                 payment fees that the California LifeLine Service Provider assesses when California
                 LifeLine subscribers fail to timely remit deferred payments of the California LifeLine
                 Service Connection Charge.
           9.4.6   Any costs or lost revenues associated with the provision of services that ETCs are
                   required to provide under the federal Lifeline of Link-Up programs, but which
                   California LifeLine Service Providers are not required to provide under California
                   LifeLine.
           9.4.7   Any costs or lost revenues that the California LifeLine Service Provider has recovered
                   or will recover from other sources.
           9.4.8   Any costs or lost revenues associated with the provision of non- LifeLine lines to
                   California LifeLine subscribers.
           9.4.9   Bad debt expenses (after November 30, 2011).
           9.4.10 Administrative costs over and above those allowed under Section 9.3.11. California
                  LifeLine Service Providers operating under rate-of-return regulation may seek recovery
                  in their general rate cases any additional California LifeLine-related administrative
                  costs not reimbursed through the process outlined in the sections referenced above.
           9.4.11 After December 31, 2012, costs claimable from the federal Lifeline/Link-Up program.
           9.4.12 Translation expenses (unless specified by a Commission Decision) are considered
                  “Customer Notification” administrative expenses and are reimbursed as part of the
                  administrative cost factor.
     9.5   Schedule, Content, and Format of the California LifeLine Report and Claim Form.
           9.5.1   California LifeLine Service Providers shall report and claim their California LifeLine-
                   related costs and lost revenues by filing the California LifeLine Program Report and
                   Claim Form (“California LifeLine Claim Form”).found at

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 26 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 37 of 54 Page ID #:1050



                   http://www.cpuc.ca.gov/PUC/Telco/Information+for+providing+service/FormNotices_
                   Public+Program.htm.
                   9.5.1.1   Claims must be accompanied by any supporting workpapers required by this
                             General Order.
           9.5.2   California LifeLine Service Providers with 100 or more subscribers shall file the
                   California LifeLine Claim Form on a monthly basis no later than 60 days after the
                   conclusion of the month during which service was provided.
           9.5.3   Each California LifeLine Claim Form filed on a monthly basis shall be for a full month.
                   9.5.3.1   California LifeLine Service Providers that file California LifeLine Claim
                             Forms on a monthly basis must also remit California LifeLine surcharge
                             revenues on a monthly basis.
           9.5.4   California LifeLine Service Providers with less than 100 subscribers may request
                   permission from CD to file their California LifeLine Claim Forms on a biannual basis
                   no later than six months after the conclusion of the month during which service was
                   provide. The Commission and CD may specify and revise the conditions that carriers
                   must meet in order to file their California LifeLine Claim Forms on a biannual basis.
                   9.5.4.1   California LifeLine Service Providers filing California LifeLine Claim Forms
                             on a biannual basis must show a monthly breakdown of their claims on the
                             California LifeLine Claim Form.
                   9.5.4.2   California LifeLine Service Providers shall not be paid interest on claims that
                             are submitted on a biannual basis.
                   9.5.4.3   California LifeLine Service Providers that report and remit California
                             LifeLine surcharges on a biannual basis must file California LifeLine Claim
                             Forms on a biannual basis.
           9.5.5   California LifeLine Service Providers with more than 100 subscribers must submit their
                   California LifeLine Claim Forms to CD no later than 60 days after the close of the
                   monthly period for which a claim is made.
           9.5.6   California LifeLine Service Providers with less than 100 subscribers must submit their
                   California LifeLine Claim Forms to CD no later than 180 days after the close of the
                   monthly period for which a claim is made.
     9.6   Accessibility of California LifeLine Claim Information to the Public.
           9.6.1   Each California LifeLine Service Provider shall make available upon request in its
                   main California office copies of all California LifeLine Report and Claim Statements
                   filed with the Commission in compliance with these rules.
     9.7 Review and Approval of Claims.
           9.7.1   California LifeLine Service Providers shall submit California LifeLine claims to CD
                   for review and determination of whether, and to what extent, California LifeLine claims
                   should be paid. CD shall prepare payment letters for all approved claims.
                   9.7.1.1   Claims submitted without proper supporting workpapers will be rejected.


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 27 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 38 of 54 Page ID #:1051



                   9.7.1.2   The California LifeLine Service Provider will be provided an explanation for
                             the rejection of all or part of a claim.
                   9.7.1.3   Any uncontested portions of the claim will be authorized for payment. Should
                             it later be determined that all or a part of the contested portion of a claim was
                             valid, the valid portion of the claims shall be paid with interest at the Three-
                             Month Commercial Paper Rate.
     9.8   Payment of Claims.
           9.8.1   Claims shall be paid in accordance with §270(c) of the Public Utilities Code and
                   Section 9.7.1 of this General Order.
           9.8.2   No payment of claims will be made for any claims received after the due date (see
                   Sections 9.5.2 and 9.5.4).
           9.8.3   No payment will be made to a California LifeLine Service Provider if there is not a
                   sufficient amount in the California LifeLine Fund to pay approved claims.
           9.8.4   No payment will be made to a California LifeLine Service Provider to pay approved
                   claims if the appropriation in the State’s Annual Budget Act for the California LifeLine
                   Fund is exhausted.
           9.8.5   No payment will be made to a California LifeLine Service Provider that has not
                   accurately reported or failed to report its California LifeLine surcharge revenues.
           9.8.6   No payment will be made to a California LifeLine Service Provider until all California
                   LifeLine surcharge revenues due from the California LifeLine Service Provider are
                   remitted in full, along with interest on the late remittance based on an annual rate of
                   10%.
           9.8.7   If CD determines there is an overpayment of California LifeLine claims, CD shall take
                   all appropriate actions, which may include but is not limited to (i) adjusting the
                   overpayment against the current claim, (ii) offsetting the overpayment against future
                   California Lifeline claims; iii) making payment arrangements with the California
                   LifeLine Service Provider, or (iv) any other reasonable arrangement with the California
                   LifeLine Service Provider to ensure that the California LifeLine Service Provider
                   properly reimburses the California LifeLine Fund for the overpayment of California
                   LifeLine claims.
           9.8.8   If a subscriber has his or her service disconnected or if a California LifeLine Service
                   Provider is informed by the subscriber that the subscriber is no longer participating in
                   California LifeLine and the California LifeLine Service Provider fails to remove the
                   subscriber from California LifeLine and/or notify the California Lifeline Administrator,
                   the Commission may reduce California LifeLine claim payments to the California
                   LifeLine Service Provider attributed to that subscriber.
     9.9   Interest on Claims.
           9.9.1   The California LifeLine Fund shall pay interest to California LifeLine Service
                   Providers on monthly California LifeLine claims that are both timely and legitimate if
                   such claims are not paid 60 days after the due date for California LifeLine Service
                   Providers to submit their claims. The interest paid to California LifeLine Service

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 28 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 39 of 54 Page ID #:1052



                  Providers shall be at the Three-Month Commercial Paper Rate.
                  9.9.1.1   Accrual of interest shall commence on the 60th day after the claim was due to
                            be submitted and end on the date that payment is made to the California
                            LifeLine Service Provider.
          9.9.2   No interest shall be paid on (i) claims that are not submitted by the due date, (ii) claims
                  that are incomplete or lack supporting documentation, (iii) claim payments that are
                  withheld from a California LifeLine Service Provider due to a California LifeLine
                  Service Provider’s failure to timely report or remit California LifeLine surcharge
                  revenues, (iv) claim payments that are withheld due to overpayment of California
                  LifeLine claim, or (v) on amounts as directed by any court of competent jurisdiction.
     9.10 Time Limits for Submitting Initial Claims and True-up Claims.
          9.10.1 California LifeLine Service Providers shall not be reimbursed for California LifeLine
                 claims that are filed after the due date (See Sections 9.5.2 and 9.5.4).
          9.10.2 California LifeLine Service Providers that submit a timely claim shall have one year
                 from the deadline for submitting the initial claim to submit a true-up claim. True-up
                 claims shall not be paid if they are submitted more than one year from the deadline for
                 submitting initial claims.
          9.10.3 Interest shall be paid to, or received from, California LifeLine Service Providers that
                 submit timely true-up claims, from the date of the period being claimed. The rate of
                 interest on true-up claims shall be based on the Three-Month Commercial Paper Rate.
                  9.10.3.1 Accrual of interest shall commence on the 60th day after the initial claim was
                           due to be submitted and end on the date that the “true-up” payment is made to,
                           or received from, the California LifeLine Service Provider.
     9.11 Obligation to Support and Justify Claimed Costs and Lost Revenues.
          9.11.1 California LifeLine Service Providers have the burden of supporting and justifying any
                 costs and lost revenues that they seek to recover from the California LifeLine Fund.
          9.11.2 CD may require California LifeLine Service Providers to submit workpapers,
                 documents, and other information to support their California LifeLine claims. CD may
                 promulgate standards regarding the format, content, and timing of workpapers in
                 accordance with the procedures set forth in this General Order for promulgating
                 administrative revisions to the California LifeLine Program.
          9.11.3 California LifeLine Service Providers shall provide to the Commission or CD within 10
                 business days, upon request, documents, workpapers, records (to the extent that records
                 exist) and other information regarding costs and lost revenues claimed by the California
                 LifeLine Service Provider. Failure to provide information requested by the
                 Commission or CD is reasonable grounds to deny costs and lost revenues claimed by
                 the California LifeLine Service Provider.
     9.12 Carriers of Last Resort (COLRs).
          9.12.1 COLRs may draw financial support from the CHCF-B for a second California LifeLine
                 line provided to low-income subscriber in designated high cost areas of the State. The
                 amount that a COLR may draw from the CHCF-B for the second California LifeLine

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 29 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 40 of 54 Page ID #:1053



                  line provided to a particular California LifeLine subscriber shall be governed by the
                  same terms and conditions that apply to the COLR’s draws from the CHCF-B for the
                  first California LifeLine line provided to the subscriber.
          9.12.2 CD may require COLRs to submit workpapers and other information to support their
                 CHCF-B claims for second LifeLine lines. Failure to provide information requested by
                 CD is reasonable grounds to deny recovery from the CHCF-B of amounts claimed by
                 the COLR.


10. CALIFORNIA LIFELINE SURCHARGE RATE & SURCHARGE BILLING BASE
     10.1 All California LifeLine Service Providers and Non-Traditional Providers shall assess, collect,
          and remit public purpose program surcharge on revenues from end user Intrastate
          Telecommunications Services. For carriers required to file tariffs, they must include the
          requirement to collect the state surcharges in their tariffs.
     10.2 The current California LifeLine surcharge rate is set forth in the Combined California PUC
          Telephone Surcharge Transmittal Form (“Surcharge Transmittal Form”) that is available on the
          Commission’s website (http://www.cpuc.ca.gov/PUC/telco/)
     10.3 The Commission shall set the California LifeLine surcharge rate based on the forecast of
          revenues subject to the surcharge and the funding requirements for the provision of LifeLine to
          subscribers, including LifeLine marketing costs and program administrative costs.
          10.3.1 Effective July 1, 2001, the California LifeLine surcharge rate will be annually revised,
                 if necessary, on July 1st of each year.
     10.4 Schedule for Filing Revenues and Expense Forecasts.
          10.4.1 Each carrier shall annually submit to CD an estimate of the carrier’s projected gross
                 revenues subject to the California LifeLine surcharge for the following year.
          10.4.2 Each California LifeLine Service Provider shall annually submit to CD a forecast of the
                 California LifeLine Service Provider’s California LifeLine claims for the following
                 year.
          10.4.3 On or before June 1 of each year, the ULTS-AC shall submit a proposed budget to CD.
                 The proposed budget shall include estimated program expenditures and the
                 Committee’s projected expenses for the fiscal year (July 1 to June 30) that will
                 commence thirteen (13) months thereafter.
          10.4.4 CD’s resolution adopting the revised California LifeLine surcharge rate may also adopt
                 an annual budget for the California LifeLine Fund.
     10.5 Surcharge Revenue Base.
          10.5.1 All end-user intrastate telecommunications services, whether tariffed or not, are subject
                 to the California LifeLine surcharge, except for the following services:
                  10.5.1.1   California LifeLine billings.
                  10.5.1.2   Charges to other certificated carriers or Non-Traditional Providers for
                             services that are to be resold.


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 30 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 41 of 54 Page ID #:1054



                 10.5.1.3    Coin sent paid telephone calls (coin in box) and debit card calls.
                 10.5.1.4    Usage charges for coin-operated pay telephones.
                 10.5.1.5    Customer-specific contracts effective before September 15, 1994.
                 10.5.1.6    Directory advertising.
                 10.5.1.7    One-way radio paging.


11. REPORTING AND REMITTANCE OF SURCHARGES
     11.1 Surcharge Transmittal Form.
          11.1.1 Every carrier shall report and remit California LifeLine surcharge revenues
                 electronically at:
                 http://www.cpuc.ca.gov/PUC/Telco/Information+for+providing+service/Surcharge+Re
                 mittance.htm.
     11.2 Surcharge Remittance Schedule and Procedures.
          11.2.1 Carriers shall report and remit California LifeLine surcharge revenues on a monthly
                 basis in accordance with the instructions attached to the Surcharge Transmittal Form
                 (STF). A sample copy of the STF and the instructions attached to the STF are available
                 as one document on the Commission’s website: http://www.cpuc.ca.gov/puc/telco.
          11.2.2 Carriers may seek authority to submit the STF and remit California LifeLine surcharge
                 revenues on a biannual basis in accordance with the instructions attached to the STF.
                 Entities that are granted such authority shall submit the STF and remit LifeLine
                 surcharge revenues in accordance with the instructions in the STF.
     11.3 Method for Remitting and Reporting Surcharge Revenues.
          11.3.1 Carriers shall report and remit their California LifeLine surcharge revenues based on
                 intrastate end-user billings less estimated uncollectible amounts. Carriers shall true-up
                 their estimated California LifeLine surcharge uncollectible amounts with their actual
                 uncollectible amounts.
     11.4 Interests on Late Surcharge Remittances.
          11.4.1 Carriers that are late in remitting their California LifeLine surcharge revenues shall pay
                 interest on the late remittances equal to an interest rate of 10%. Interest shall accrue
                 beginning on the date the remittance are due and ending on the date that the surcharge
                 revenues are remitted.
     11.5 Warning Notices on Late Surcharge Remittances.
          11.5.1 CD shall send two written notices to any California LifeLine Service Provider that is
                 late in remitting California LifeLine surcharge revenues. The notices shall warn the
                 California LifeLine Service Provider that it will lose its Certificate of Public
                 Convenience and Necessity if it fails to remit past-due surcharge revenues and
                 associated interest.
     11.6 Reporting of Surcharge Over/Under Collection or Remittance.


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 31 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 42 of 54 Page ID #:1055



          11.6.1 Each carrier shall report any under or over collection of the California LifeLine
                 surcharge as soon as it becomes known to the carrier. Each carrier shall report any
                 under or over remittance of California LifeLine surcharge monies as soon as it becomes
                 known to the carrier.
     11.7 Surcharge Workpapers.
          11.7.1 CD may require carriers to submit workpapers, documents, and other information to
                 support their surcharge remittances. CD may promulgate standards regarding the
                 format, content, and timing of workpapers in accordance with the procedures set forth
                 in this General Order for promulgating administrative revisions to the California
                 LifeLine program.
          11.7.2 Carriers shall provide to the Commission or CD, upon request, documents, workpapers,
                 records (to the extent that records exist) and other information regarding their surcharge
                 remittances.



12. USE OF ELECTRONIC COMMUNICATIONS
     12.1 The Commission’s website may be used as a means to provide California LifeLine Service
          Providers, carriers, and other parties with access to information regarding California LifeLine.
          Such information may include: this General Order, Commission decisions, resolutions, rulings,
          staff reports, letters, and other documents pertinent to California LifeLine.
     12.2 California LifeLine applicants and subscribers also have the option of completing their
          application (program-based only) or renewing their continued eligibility via the California
          LifeLine interactive website, which can be found at the following address:
          http://www.californialifeline.com Access requires a Personal Identification Number (PIN)
          found on the Application/Renewal Forms sent by the California LifeLine Administrator.
     12.3 CD may provide notice to California LifeLine Service Providers, carriers, and other parties of
          important matters regarding California LifeLine by e-mail that (i) briefly describe the matter
          being noticed, (ii) provide information on how to obtain more detailed information and/or
          documents regarding the matter being noticed from the Commission’s website, and (iii) the
          phone number of a contact person from whom the information and/or documents can be
          obtained.
          12.3.1 When appropriate, notice of matters pertaining to California LifeLine may be combined
                 with notices pertaining to other public programs, such as the CHCF-B and DDTP.


13. AUDITS AND RECORDS
     13.1 The Commission, Commission staff, and agents of the Commission may audit carrier’s
          remittance of California LifeLine surcharge revenues and California LifeLine Service
          Providers’ California LifeLine claims.
     13.2 The scope of audits shall be limited to five calendar years following the calendar year in which
          California LifeLine surcharge revenues are remitted or California LifeLine claims submitted,

GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 32 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 43 of 54 Page ID #:1056



          except in cases where there appears to be malfeasance, such as gross waste, fraud, or abuse.
          Where there is an indication of malfeasance, the scope of the audit will depend on the law and
          circumstances existing at that time.
     13.3 CD shall authorize the LifeLine Fund to promptly reimburse a California LifeLine Service
          Provider for the underpayment of California LifeLine claims found by a Commission audit.
          Any underpayment of California LifeLine claims found by an audit shall accrue interest based
          on the Three-Month Commercial Paper Rate.
          13.3.1 If the audited entity believes that the amount of reimbursement is too little, the
                 California LifeLine Service Provider may file an application with the Commission to
                 seek additional reimbursement. Any additional reimbursement awarded by the
                 Commission shall accrue interest based on the Three-Month Commercial Paper Rate.
     13.4 California LifeLine Service Providers that promptly reimburse the California LifeLine Fund
          for an overpayment of California LifeLine claims found by a Commission audit shall pay
          interest on the amount of overpayment based on the Three-Month Commercial Paper Rate,
          unless there is malfeasance on the part of the such entity, in which case the rate of interest shall
          depend on the law and circumstances existing at the time the malfeasance is discovered.
     13.5 CD shall authorize the California LifeLine Fund to promptly reimburse a carrier for the over-
          remittance of California LifeLine surcharge revenues found by a Commission audit. Any over-
          remittance of California LifeLine surcharge revenues found by an audit shall accrue interest
          based on the Three-Month Commercial Paper Rate.
          13.5.1 If the audited entity believes that the amount of reimbursement is too little, the carrier
                 may file an application with the Commission to seek additional reimbursement. Any
                 additional reimbursement awarded by the Commission shall accrue interest based on
                 the Three-Month Commercial Paper Rate.
     13.6 Any under-remittance of California LifeLine surcharge revenues found by a Commission audit
          shall accrue interest at a 10% annual rate, unless the under-remittance is due to the audited
          entity's malfeasance, in which case, the rate of interest shall depend on the law and
          circumstances existing at the time the malfeasance are discovered.
     13.7 If a California LifeLine Service Provider does not promptly reimburse the California LifeLine
          Fund for an overpayment of California LifeLine claims or an under-remittance of California
          LifeLine surcharge revenues that is discovered by an audit, then the Commission’s Consumer
          Services and Information Division shall prepare an order instituting investigation (OII) on
          whether the entity should be required to reimburse the California LifeLine Fund for some or all
          of the amount identified in the audit.
          13.7.1 Any amount that a California LifeLine Service Provider is found to owe to the
                 California LifeLine Fund as a result of the OII shall accrue interest based on the Three-
                 Month Commercial Paper Rate, unless the amount owed is due to negligence or
                 malfeasance, in which case the rate of interest shall depend on (i) the circumstances,
                 and (ii) the law existing at the time the negligence or malfeasance is discovered.
     13.8 Carriers shall retain all records related to California LifeLine surcharge remittances for a
          period of five calendar years following the year in which the surcharges are remitted, unless all
          or part of such records must be kept for a longer period of time pursuant to requirements


GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 33 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 44 of 54 Page ID #:1057



          promulgated elsewhere (e.g., record-retention requirements set forth in the uniform system of
          accounts). The records that all carriers must retain for five calendar years include all records
          pertaining to intrastate billings and collections.
     13.9 California LifeLine Service Providers shall retain all records related to a California LifeLine
          claim, including a true-up claim, for a period of five calendar years following the year in which
          the California LifeLine claim or true up claim is submitted, unless all or part of such records
          must be kept for a longer period of time pursuant to requirements promulgated elsewhere (e.g.,
          record-retention requirements set forth in the uniform system of accounts). The records that
          California LifeLine Service Providers (or the California LifeLine Administrator) must retain
          for five calendar years include (i) Application and Renewal Forms, (ii) California LifeLine
          Claim Forms and workpapers supporting the claim forms, and (iii) other documents and
          information on which the California LifeLine Claim Forms and workpapers are based.



14. REQUESTS FOR WAIVER OF CALIFORNIA LIFELINE ADMINISTRATIVE REQUIREMENTS
     14.1 California LifeLine Service Providers may request a waiver of any administrative requirement
          set forth in this General Order, including the administrative requirements pertaining to (i) the
          schedule, format, and content of workpapers that California LifeLine Service Providers must
          submit to support their California LifeLine claims, and (ii) the time limit for submitting
          California LifeLine claims.
     14.2 California LifeLine Service Providers may request a waiver by submitting a written waiver
          request to the Director of the CD. The request must provide a thorough explanation for why
          the waiver is necessary.
     14.3 CD may attach conditions when granting a waiver request.
     14.4 If a waiver involves the payment of money to or from a California LifeLine Service Provider,
          CD may determine what rate of interest, if any, should apply to the payment(s) subject to the
          waiver.


15. FUTURE REVISIONS TO THIS GENERAL ORDER
     This General Order shall be continuously updated and revised to reflect the future needs of, and
     changes to, California LifeLine in accordance with the Commission’s orders and resolutions.




GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                               - 34 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 45 of 54 Page ID #:1058



                                     General Order 153
                                        Appendix A
                           Service Elements of California LifeLine

     California LifeLine is composed of the service elements set forth below. All California
     LifeLine subscribers are entitled to receive every one of the service elements of
     California LifeLine, and every California LifeLine Service Provider is required to offer
     all of the service elements of California LifeLine to each of its subscribers. The service
     elements of California LifeLine are as follows:
     1      Access to (a) single party local exchange service, or (b) service that is equivalent,
            in all substantial respects, to single party local exchange service.
     2      Access to all interexchange carriers offering service in the California LifeLine
            subscriber’s local exchange.
     3      Ability to place calls.
     4      Ability to receive free unlimited incoming calls.
     5      Free touch-tone dialing.
     6      Free unlimited access to 911/E-911.
     7      Access to local directory assistance (DA). Each California LifeLine Service
            Provider shall offer to its subscribers the same number of free DA calls that the
            California LifeLine Service Provider provides to its non- California LifeLine
            residential customers.
     8      Access to foreign Numbering Plan Areas.
     9      California LifeLine rates and charges.
     10     Customer choice of local Flat-Rate Service or Measured-Rate Service. The 14
            small ILECs identified in D. 96-10-066 do not have to offer subscribers the choice
            of local Flat or Measured-Rate Service, unless the small ILEC offers this option to
            its non- California LifeLine residential customers.
     11     Free provision of one directory listing per year as provided for in D. 96-02-072.
     12     Free white pages telephone directory.
     13     Access to operator service.
     14     Voice grade connection to the public switched telephone network.
     15     Free access to 800 or 800-like toll-free services.
     16     Access to telephone relay services as provided for in Public Utilities Code §2881
            et seq.
     17     Toll-free access to customer service for information about California LifeLine,
            service activation, service termination, service repair, and bill inquiries.
     18     Toll-free access to customer service representatives fluent in the same language
            (English and non-English) in which California LifeLine was originally sold.

     GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                            - 35 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 46 of 54 Page ID #:1059



     19    Free access to Toll-Blocking Service.
     20    Free access to Toll-Control Service, but only if (i) the California LifeLine Service
           Provider is capable of offering Toll-Control Service, and (ii) the California
           LifeLine subscriber has no unpaid bill for toll service.
     21    Access to two residential telephone lines if a low-income household with a
           disabled person requires both lines to access California LifeLine.
     22    Free access to the California Relay Service via the 711 abbreviated dialing code.




     GO 153 (Effective December 1, 2011 – D. 10-11-033, Resolution T-17321)
                                            - 36 -
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 47 of 54 Page ID #:1060




                         EXHIBIT H
       Case 2:19-cv-03863-PA-SK
               CO.  FILE DEPT.
                                   Document 062
                               CLOCK VCHR. NO.
                                               29-4 Filed 04/27/20 Page 48 of 54 Page ID #:1061
               6S8    011262       007038           0000170049     1                   Earnings Statement
               SAGE TELECOM, INC.                                                      Period Beginning:       04/24/2016
               10440 N. CENTRAL EXPRESSWAY SUITE 700                                   Period Ending:          04/30/2016
               DALLAS,TX 75231-2228                                                    Pay Date:               04/29/2016
               COMPANY PH# 214-495-4700


               Taxable Marital Status:   Single                                            CHRISTIAN GONZALES
               Exemptions/Allowances:
                 Federal:           1,$10 Additional Tax
                 TX:                No State Income Tax




                         rate        hours      this period            year to date    Other Benefits and
Regular          1937 50            86 67       1 937 50                15 500 00                                    this period   total to date
Bereavement                         24 00                                              401Ker                             2 50                20 00
Personal                             4 00
                                                                                       Pto Bal                                                86 72
              Gross Pay                         1 937 50                15 500 00


              Statutory
              Federal Income Tax                    199 93                1 599 44
              Social Security Tax                   104 31                  834 50
              Medicare Tax                           24 40                  195 17


              Base Plan                             247   07*             1 976   56
              Dental Hmo Plan                         5   84*                46   72
              Short Term Dis                          2   13*                17   04
              401K Plan                              25   00*               200   00

              Net Pay                           1 328 82
              Checking                          1 328 82

              Net Check                                0 00


              * Excluded from federal taxable wages

                Your federal taxable wages this period are
                $1 657 46




                                                                                                                                     2000 A DP, LLC




               SAGE TELECOM    INC                                                     Advice number:                00000170049
               10440 N CENTRAL EXPRESSWAY                        SUITE 700             Pay date:                     04/29/2016
               DALLAS TX 75231 2228
               COMPANY PH# 214 495 4700

               Deposited        to the account of                                      account number      transit     ABA                amount
               CHRISTIAN         GONZALES                                              xxxxxx3848          xxxx xxxx                $1 328 82




                                                                                                    NON-NEGOTIABLE
              CO.  FILE DEPT. CLOCK VCHR. NO.
      Case 2:19-cv-03863-PA-SK    Document 06229-4 Filed 04/27/20 Page 49 of 54 Page ID #:1062
                6S8    011262 007038               0000220065 1                      Earnings Statement
                SAGE TELECOM,         INC.                                           Period Beginning:       05/16/2015
                10440 N. CENTRAL       EXPRESSWAY           SUITE 700                Period Ending:          05/31/2015
                DALLAS,TX       75231-2228                                           Pay Date:               05/29/2015
                COMPANY        PH# 214-495-4700


                Taxable Marital Status:   Single                                         CHRISTIAN    GONZALES
                Exemptions/Allowances:
                  Federal:           1,$10 Additional Tax
                  TX:                No State Income Tax




                        rate        hours      this period         year to date      Other Benefits and
Regular           1937 50                       1 937 50            19 375 00                                      this period   total to date
Holiday                             8 00                                             401Ker                             2 50                25 00
Pto Cash Out                                                         1 487 83
                                                                                     Pto Bal                                                76 40
               Gross Pay                      $1 937 50             20 862 83


               Statutory
               Federal Income Tax                  -203 69              2 394 76
               Social Security Tax                 -105 82              1 150 50
               Medicare Tax                         -24 75                269 07


               Base Plan                           -222   99            2 229   90
               Dental Hmo Plan                       -5   51               55   10
               Short Term Dis                        -2   13               21   30
               401K Plan                            -25   00              250   00

               Net Pay                        $1 347 61
               Checking                       -1 347 61

               Net Check                             $0 00


                 Excluded from federal taxable wages

                 Your federal taxable wages this period are
                 $1 681 87




                                                                                                                                   2000 A DP, LLC




                SAGE TELECOM INC                                                     Advice number:                00000220065
                10440 N CENTRAL EXPRESSWAY SUITE 700                                 Pay date:                     05/29/2015
                DALLAS TX 75231-2228
                COMPANY PH# 214-495-4700

                Deposited      to the account of                                     account number      transit     ABA                amount
                CHRISTIAN       GONZALES                                             xxxxxx3848          xxxx xxxx                $1 347 61




                                                                                                  NON-NEGOTIABLE
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 50 of 54 Page ID #:1063




                          EXHIBIT I
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 51 of 54 Page ID #:1064




  From: Shubert,Michelle M <MSHUBERT@travelers.com>
  Sent: Monday, November 28, 2016 1:45 PM
  To: Nathaniel Law <NLaw@truconnect.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  Yes but I do not have access to billing.
  Their number is 800‐252‐2268.

  Michelle Shubert | Resolution Specialist | Premium Audit
  Travelers
  P.O. Box 2927
  Hartford CT 06104‐2927
  W: 800‐842‐4271 x3001104 F: 855‐572‐1851




  From: Nathaniel Law [mailto:NLaw@truconnect.com]
  Sent: Monday, November 28, 2016 3:03 PM
  To: Shubert,Michelle M <MSHUBERT@travelers.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  Thank you, Michelle.

  Do you know if I will be receiving a revised bill for the true up?

  From: Shubert,Michelle M [mailto:MSHUBERT@travelers.com]
  Sent: Monday, November 28, 2016 9:35 AM
  To: Nathaniel Law <NLaw@truconnect.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  Revised audit is attached.

  Michelle Shubert | Resolution Specialist | Premium Audit
  Travelers
  P.O. Box 2927
  Hartford CT 06104‐2927
  W: 800‐842‐4271 x3001104 F: 855‐572‐1851




  From: Nathaniel Law [mailto:NLaw@truconnect.com]
  Sent: Friday, November 25, 2016 10:55 AM
  To: Shubert,Michelle M <MSHUBERT@travelers.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

                                                        1
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 52 of 54 Page ID #:1065

  Thank you, Michelle. Are you able to advise me of the revised premium amount?

  From: Shubert,Michelle M [mailto:MSHUBERT@travelers.com]
  Sent: Wednesday, November 23, 2016 11:16 AM
  To: Nathaniel Law <NLaw@truconnect.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  Revision of the audit is underway and you will receive a revised Premium
  Adjustment Notice when processing is complete. All employees except Jeannette
  Aguilar have been moved to the clerical class as requested. Jeannette remains
  due to her store exposure.

  In the interim, please feel free to contact me if you have any questions or require
  additional information. We appreciate the opportunity to do business with you.

  Sincerely,



  Michelle Shubert | Resolution Specialist | Premium Audit
  Travelers
  P.O. Box 2927
  Hartford CT 06104‐2927
  W: 800‐842‐4271 x3001104 F: 855‐572‐1851




  From: Nathaniel Law [mailto:nlaw@truconnect.com]
  Sent: Friday, November 04, 2016 10:29 AM
  To: auditdispute <auditdispute@travelers.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  Hello,

  Please see the below for the dispute information:

  Aguilar, Jeannette is incorrectly classified as Class 8017. Although her title is Director of Retail Sales, she
  is actually headquartered in the Corporate Office and should be categorized as class 8810. Her job duties
  are to manage and oversee all of the regional store managers in CA and in TX. She is based in the
  downtown Los Angeles office of the company, and visits the retail stores from time to time, but
  primarily remains located centrally in the corporate headquarters in Los Angeles.

  Aguilar, Juan is incorrectly classified as Class 8017. Mr. Aguilar’s title is a provisioner, and as a
  provisioner, his job duties were to provide administrative support in the corporate office by interacting
  with the underlying carriers of the company (the company operates as an MVNO of wireless

                                                         2
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 53 of 54 Page ID #:1066
  telecommunications carriers) to ensure that consumer’s wireless phones are accurately functioning on
  the underlying carrier’s network. This includes troubleshooting with the carrier over the phone from the
  corporate office, where this position was located, to ensure smooth operations for the wireless phones
  purchased or provided to our customers.

  Contreras, Eva, and Martinez, Lissette are incorrectly classified as Class 8017. As a fulfillment clerk, this
  position was based in the company’s corporate offices to assist with completing drop shipped orders
  sent to master agents or to customers. This is not a retail sales associate position and is not located in a
  retail store of the company.

  Duran, Jorge is incorrectly classified as Class 8017. Jorge is based from the company’s corporate offices
  in Los Angeles, and provides support to the retail stores of the company. He is not based or located at
  any of the company’s retail stores.

  Spence, Timothy John is listed as 8742 – outside salesperson, but Mr. Spence should have been
  categorized as 8810. As VP of Sales, he was a senior executive based out of the company’s Los Angeles
  corporate office. He managed and oversaw the channel and retail sales of the company. He did not
  travel outside of the company’s headquarters and perform any services as an outside salesperson.

  Yang, Richard is categorized as 7600‐12. However, he is an IT technician based out of the Los Angeles
  corporate office. He provides help desk and installation of software services for the company’s
  corporate office.

  Please let me know if you need any additional information on the foregoing or if you have any
  questions.

  I understand that we have a payment that is due today based on this audit, but in light of the corrections
  we believe are necessary above, kindly advise if we can receive an updated audit amount and arrange
  for a payment plan to ensure that any remaining payment is paid timely to Travelers.

  Thank you,
  Nate

  From: auditdispute [mailto:auditdispute@travelers.com]
  Sent: Wednesday, September 14, 2016 7:14 AM
  To: Nathaniel Law <nlaw@truconnect.com>
  Subject: RE: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  Nate:

  In order to start dispute process, we will need to see specifics to what is being disputed. If you
  are disputing payroll amounts, then we will need to know which payrolls are in question, along
  with complete payroll records, to backup any changes. If you are disputing classifications, then
  we will need to know which employees are in question, along with specific job duties for each
  person in question. Please submit dispute information to us, either by fax to 855-500-0151, or
  by email to auditdispute@travelers.com. A copy of audit worksheets were previously sent to
  you via email. If you have any further audit questions, please call us at 800-842-4271.

  Thank you,

  Dispute Resolution Specialist | Premium Audit
  Travelers
  PO Box 2927
                                                        3
Case 2:19-cv-03863-PA-SK Document 29-4 Filed 04/27/20 Page 54 of 54 Page ID #:1067
  Hartford, CT 06104-2927
  W: 800.842.4271 F: 855.500.0151




   Please consider the environment before printing.
  We value your business, and appreciate and encourage your feedback regarding the service that you received.
  Please e‐mail your comments to Pamela Portier at PPortier@Travelers.com.



  From: Nathaniel Law [mailto:nlaw@truconnect.com]
  Sent: Tuesday, September 13, 2016 6:45 PM
  To: auditdispute <auditdispute@travelers.com>
  Subject: Audit Dispute ‐ TSC Acquisition Corporation, UB‐4f128033, 12/31/14 ‐ 12/31/15

  To Whom it May Concern:

  Please be advised that we hereby dispute the audit results for the above‐referenced audit for the
  Customer/Insured Name listed above.

  We believe that some of the reclassifications of the employees was incorrectly applied. Specifically,
  there were some individuals who the auditor moved to class code 8017 that should not have been
  moved to that class, and others who we believe were inappropriately classified as 8742 rather than
  8810.

  I am happy to discuss the specifics of this with a dispute specialist to ensure that this is corrected
  (including providing the specific examples of what we believe are misclassifications by the auditor).
  However, I do not want to provide this over this unsecure email and would prefer that this be discussed
  with documentation to follow via secured method.

  Please advise who I should speak to in order to address these issues.

  Regards,
  Nate

  Nate Law
  General Counsel
  TruConnect
  (213) 379-5144 | nlaw@truconnect.com
  www.truconnect.com




  This communication, including attachments, is confidential, may be subject to legal privileges, and is intended for the sole use of the
  addressee. Any use, duplication, disclosure or dissemination of this communication, other than by the addressee, is prohibited. If you have
  received this communication in error, please notify the sender immediately and delete or destroy this communication and all copies.

  TRVDiscDefault::1201



                                                                        4
